EXHIBIT 10.12

 

Table of Contents

 

          Page


--------------------------------------------------------------------------------

Article I: Purchase of Assets

    

1.1.

   Purchase and Sale    4

1.2.

   Excluded Assets    6

1.3.

   Assumption of Liabilities    6

1.4.

   Excluded Liabilities    8

1.5.

   Instruments of Transfer    9

1.6.

   Purchase Price    9

1.7.

   Taxes    9

1.8.

   Closing    9

1.9.

   Additional Actions    11

Article II: Representations and Warranties of Condor

    

2.1.

   Corporate Status    11

2.2.

   Authority for Agreement    12

2.3.

   Governmental Authorization    12

2.4.

   No Default or Violation    13

2.5.

   SEC Filings    13

2.6.

   Financial Statements    13

2.7.

   Absence of Material Adverse Changes    14

2.8.

   Absence of Undisclosed Liabilities    15

2.9.

   Title to Assets; Condition    15

2.10.

   Insurance    15

2.11.

   Receivables    15

2.12.

   Assigned Contracts    16

2.13.

   Unclaimed Property    16

2.14.

   Completeness of Documentation    16

2.15.

   Compliance with Applicable Law    16

2.16.

   Litigation    17

2.17.

   Tax Matters    17

2.18.

   Employee Benefit Plans; Compliance with ERISA    17

2.19.

   Employment-Related Matters    18

2.20.

   Environmental    19

2.21.

   Finders’ Fees    20

2.22.

   Real Property    20

2.23.

   Agreements, Contracts and Commitments    21

2.24.

   Absence of Certain Payments    23

2.25.

   Intellectual Property    23

2.26.

   Interests of Officers    24

2.27.

   Employee Agreements    25

2.28.

   No Misrepresentations    25

2.29.

   Proxy Statement    25



--------------------------------------------------------------------------------

Article III: Representations and Warranties of Parent and CACI

    

3.1.

   Corporate Status    25

3.2.

   Authority for Agreement    26

3.3.

   No Default or Violation    26

3.4.

   Proxy Statement    26

Article IV: Covenants

    

4.1.

   Conduct of Business    27

4.2.

   Access and Information; Confidentiality    30

4.3.

   Further Assurances    31

4.4.

   Releases of Information    31

4.5.

   Restricted Activities and Transactions    32

4.6.

   Expenses    33

4.7.

   Employment of GSD Personnel    33

4.8.

   Benefit Plans    33

4.9.

   Transition Services    34

4.10.

   Notification of Certain Matters    34

4.11.

   Indemnification    34

4.12.

   Certain Tax Matters    36

4.13.

   Assignment and Assumption of Contracts    37

4.14.

   Proxy Statement    38

4.15.

   Meeting of Stockholders    38

Article V: Conditions to Closing

    

5.1.

   Conditions Precedent to the Obligations of Each Party    39

5.2.

   Conditions to Obligation of Parent and CACI to Effect the Acquisition    39

5.3.

   Conditions to Obligations of Condor to Effect the Acquisition    42

Article VI: Termination

    

6.1.

   Methods of Termination    43

6.2.

   Effect of Termination    44

Article VII: Definitions and Miscellaneous

    

7.1.

   Certain Matters of Construction    44

7.2.

   Definitions of Certain Terms    44

7.3.

   Amendments and Supplements    48

7.4.

   Extensions and Waivers    48

7.5.

   Survival of Representations and Warranties    48

7.6.

   Governing Law    48

7.7.

   Notices    48

 

2



--------------------------------------------------------------------------------

7.8.

   Entire Agreement, Assignability, etc.    49

7.9.

   Validity    50

7.10.

   Specific Performance    50

7.11.

   Counterparts    50

 

3



--------------------------------------------------------------------------------

ASSET PURCHASE AGREEMENT

 

ACQUISITION AGREEMENT (the “Agreement”), dated as of July 3, 2002 by and among
CACI International Inc, a Delaware corporation (“Parent”), CACI, INC.-FEDERAL, a
Delaware corporation and wholly owned subsidiary of Parent (“CACI”), Condor
Technology Solutions, Inc., a Delaware corporation (“Condor” which term shall
include the subsidiaries of Condor Technology Solutions, Inc., unless the
context otherwise requires), Louden Associates, Inc., a Maryland corporation and
wholly owned subsidiary of Condor (“Louden”), InVenture Group, Inc., a
Pennsylvania corporation and wholly owned subsidiary of Condor (“InVenture”),
MIS Technologies, Inc., an Oklahoma corporation and wholly owned subsidiary of
Condor (“MIS”), and Federal Computer Corporation, a Virginia corporation and
wholly owned subsidiary of Condor (“FCC”).

 

WITNESSETH

 

WHEREAS Parent and CACI have a strong commitment to the government information
technology industry; and

 

WHEREAS the Government Solutions Division (“GSD”) of Condor is concentrated in
the information technology industry; and

 

WHEREAS Condor and its subsidiaries wish to assign to CACI, and CACI wishes to
assume from Condor and its subsidiaries, certain existing contracts of the GSD
identified in this Agreement; and

 

WHEREAS CACI wishes to purchase from Condor and its subsidiaries, and Condor and
its subsidiaries wish to sell to CACI, certain defined assets and liabilities
relating to the Assigned Contracts; and

 

WHEREAS CACI wishes to carry on the business of the GSD as it relates to the
Assigned Contracts and future contracts that CACI may obtain;

 

NOW, THEREFORE, Parent, CACI, Condor, Louden, InVenture, MIS and FCC hereby
agree as follows:

 

Article I: Purchase of Assets

 

1.1. Purchase and Sale. Upon and subject to the terms and conditions hereof, at
the Closing (as defined in Section 1.8.1), Condor and its Subsidiaries shall
sell, transfer and assign to CACI, and CACI shall purchase and acquire from
Condor and its Subsidiaries, all of Condor’s, Louden’s, InVenture’s, MIS’ and
FCC’s right, title and interest in, to and under the contracts and other
agreements set forth in Schedule 1.1 (the “Assigned Contracts”), together with
all right, title and interest in and to the tangible and intangible assets of
Condor and its Subsidiaries described in Sections 1.1.1 through 1.1.18 below
(the “Assets”), other than the Excluded Assets (as defined in Section 1.2), in
each case free and clear of all liens, pledges, mortgages, leases, charges,
security interests and other encumbrances (collectively, “Liens”) except for the
Assumed Liabilities (as defined in Section 1.3) and Permitted Encumbrances:

 

4



--------------------------------------------------------------------------------

1.1.1. The outstanding customer proposals (the “Outstanding Proposals”) set
forth in Schedule 1.1.1;

 

1.1.2. The machinery, equipment, tools, firmware, computers, servers, furniture,
fixtures, vehicles, related parts and supplies and other tangible assets
(collectively, “Tangible Assets”) set forth in Schedule 1.1.2;

 

1.1.3. The patents, trademarks, service marks, trade names, mask works,
specifications, processes, know-how, blueprints, drawings, designs, patterns,
copyrights, formulae, inventions, technology, computer software programs or
applications (in both source code and object code forms), trade secrets,
proprietary information, web pages (including the HTML or equivalent code
defining such web pages), domain names, secured site certifications, additional
URLs, confidential information and other information and documents, and the
registrations and applications therefor and the goodwill related thereto
(collectively, the “Intellectual Property”) set forth in Schedule 1.1.3;

 

1.1.4. The third-party licenses (the “Third-Party Licenses”), including the
third party licenses for patents, trademarks, service marks, trade names, mask
works, specifications, processes, know-how, blueprints, drawings, designs,
patterns, copyrights, formulae, inventions, technology, computer software
programs or applications (in both source code and object code forms), trade
secrets, proprietary information, web pages (including the HTML or equivalent
code defining such web pages), domain names, secured site certifications,
additional URLs, confidential information and other information and documents,
and the registrations and applications therefor and the goodwill related thereto
set forth in Schedule 1.1.4;

 

1.1.5. All right, title and interest in and to Condor’s proprietary ARMISYSTM
software application, more fully described in Schedule 1.1.5.

 

1.1.6. The advances, prepaid expenses, other prepayments and related rights
(collectively, the “Prepaid Expenses”) set forth in Schedule 1.1.6;

 

1.1.7. The accounts receivable and notes receivable (the “Receivables”) set
forth in Schedule 1.1.7;

 

1.1.8. The leased properties (the “Leased Properties”) set forth in Schedule
1.1.8;

 

1.1.9. The leased machinery, equipment, tools, firmware, furniture, fixtures,
vehicles, related parts and supplies and other leased assets (the “Leased
Equipment”) set forth in Schedule 1.1.9;

 

1.1.10. The right to use the government-furnished property (the “Government
Furnished Property”) set forth in Schedule 1.1.10;

 

1.1.11. The agency, brokerage, distributorship, licenses to third parties, and
other agreements and arrangements set forth in Schedule 1.1.11;

 

1.1.12. The customer orders, deposits, and payments (the “Orders”) set forth in
Schedule 1.1.12;

 

5



--------------------------------------------------------------------------------

1.1.13. The inventory, supplies (including office and marketing supplies), raw
materials, work in process, accessories and items related to the inventory
(collectively, the “Inventory”) set forth in Schedule 1.1.13;

 

1.1.14. All rights of Condor and its Subsidiaries, whether now existing or
hereafter arising, against manufacturers, suppliers, vendors or subcontractors
with respect to any of the Assigned Contracts, Assets or Assumed Liabilities or
any part thereof, including all guarantees and product and other warranties
thereon and all rights set forth in Schedule 1.1.14;

 

1.1.15. The original files, documents, books, records, price lists, customer
lists, vendor lists, historical sales data, payroll data, accounting records,
business records and data relating to the goods and services provided in
connection with the Assigned Contracts, including all modifications, amendments,
delivery orders and correspondence related thereto, maps, plans, diagrams,
processes, notebooks, specifications, test results, flow charts, blueprints,
drawings, schematics, maintenance logs, papers, ledgers and other documents
related to the Assigned Contracts or the Assets (collectively, the “Asset
Documents”); provided, however, that Condor and its Subsidiaries may each retain
their respective copies of such Asset Documents;

 

1.1.16. All assets of the type described in Sections 1.1.1 through 1.1.15 that
are physically located at the Leased Properties in Baltimore, Maryland and
Pittsburgh, Pennsylvania;

 

1.1.17. All other rights and assets of Condor and its Subsidiaries, not set
forth in any Schedule to any part of this Section 1.1, which are used primarily
in connection with the performance of the Assigned Contracts, except the
Excluded Assets; and

 

1.1.18. All other rights and assets of Condor and its Subsidiaries that they
shall obtain or acquire after the date hereof and on or before the Closing Date
for use primarily in connection with the performance of the Assigned Contracts,
which rights and assets Condor shall set forth on Schedule 1.1.18 to be
delivered to Parent at the Closing.

 

For purposes of this Agreement, the Assigned Contracts, the Assets described in
this Section 1.1, and the Assumed Liabilities described in Section 1.3 shall
constitute the “GSD.”

 

1.2. Excluded Assets. None of the items listed in Schedule 1.2 which may be
deemed to relate to the GSD are being sold, assigned or otherwise transferred to
CACI at the Closing (collectively, the “Excluded Assets”).

 

1.3. Assumption of Liabilities. At the Closing, CACI shall assume and agree to
perform the Assumed Liabilities. The “Assumed Liabilities” shall mean:

 

1.3.1. The trade payables identified in Schedule 1.3.1 and any other trade
payables exclusively related to the GSD and incurred by Condor in the ordinary
course of business consistent with past practice between the date hereof and the
Closing Date, and listed on a schedule of such payables delivered to Parent at
the Closing;

 

1.3.2. The open purchase orders identified in Schedule 1.3.2 and any other such
orders to the extent related to the GSD and incurred by Condor in the ordinary
course of business

 

6



--------------------------------------------------------------------------------

consistent with past practice between the date hereof and the Closing Date, and
listed on a schedule of such purchase orders delivered to Parent at the Closing;

 

1.3.3. The employee-related liabilities identified in Schedule 1.3.3 and any
other such liabilities to the extent related to the employees of the GSD hired
by CACI or another Subsidiary of Parent as of or within thirty (30) days after
the Closing Date, which liabilities are incurred by Condor in the ordinary
course of business consistent with past practice between the date hereof and the
Closing Date, and listed on a schedule of such liabilities delivered to Parent
at the Closing;

 

1.3.4. The Outstanding Proposals;

 

1.3.5. The Third Party Licenses identified in Schedule 1.1.4 (or which
constitute Assets to be transferred hereunder by virtue of Section 1.1.17 or
1.1.18), subject to Condor’s effective assignment to CACI of all of its rights
under such Third Party Licenses; provided, however, that CACI shall, with
respect to any Third Party License identified on Schedule 1.1.4 (or which
constitutes an Asset to be transferred hereunder by virtue of Section 1.1.17 or
1.1.18) for which an effective assignment is not obtained as of the Closing,
reimburse Condor for the licensing and other use costs of any such Third Party
License incurred by Condor pursuant to such license with respect to any period
after the Closing;

 

1.3.6. The real property leases identified in Schedule 1.1.8, subject to
Condor’s effective assignment to CACI of its right to use and occupy the leased
premises and its other rights as tenant; provided, however, that CACI shall,
with respect to any real property lease identified on Schedule 1.1.8 for which
an effective assignment is not obtained as of the Closing, reimburse Condor for
the leasing and other occupancy costs of any such premises incurred by Condor
pursuant to such lease with respect to any period after the Closing;

 

1.3.7. The equipment leases identified in Schedule 1.1.9 (or which constitute
Assets to be transferred hereunder by virtue of Section 1.1.17 or 1.1.18),
subject to Condor’s effective assignment to CACI of all of its rights under such
equipment leases; provided, however, that CACI shall, with respect to any
equipment lease identified on Schedule 1.1.9 (or which constitutes an Asset to
be transferred hereunder by virtue of Section 1.1.17 and 1.1.18) for which an
effective assignment is not obtained as of the Closing, reimburse Condor for the
leasing and other use costs of any such equipment incurred by Condor pursuant to
such lease with respect to any period after the Closing;

 

1.3.8. The warranty obligations identified in Schedule 1.3.8 and any other
warranty obligations arising from warranties given to customers of the GSD in
the ordinary course of business consistent with past practice between the date
hereof and the Closing Date that are no more favorable to the customers of the
GSD than the warranties identified in Schedule 1.3.8 and that are listed on a
schedule of such obligations delivered to Parent at the Closing; and

 

1.3.9. The obligations of Condor and its Subsidiaries under the Assigned
Contracts.

 

7



--------------------------------------------------------------------------------

1.4. Excluded Liabilities. Except for the Assumed Liabilities, CACI shall assume
at the Closing no liabilities of Condor or any of its Subsidiaries or any other
person or entity in connection with this transaction. Without limiting the
generality of the foregoing, Condor and its Subsidiaries shall be solely
responsible for payment of all amounts at any time owing by Condor and its
Subsidiaries with respect to the business, operations or property of Condor and
its Subsidiaries, both before and after the Closing, whether accrued or
contingent, known or unknown, other than the Assumed Liabilities. By way of
example, CACI specifically assumes no liability for, and Condor and its
Subsidiaries specifically retain sole responsibility for, the following,
regardless of when discovered or asserted:

 

1.4.1. All medical, dental, life insurance, workers’ compensation and other
pension and welfare benefit obligations for all hourly and salaried employees of
Condor and its Subsidiaries who terminated employment or retired since May 8,
2002 and before the Closing and were not hired as employees by CACI or another
Subsidiary of Parent as of or within thirty (30) days after the Closing Date,
and all such obligations for claims that were incurred or (with respect to
workers’ compensation) for injuries that occurred before the Closing;

 

1.4.2. All medical, dental, life insurance, workers’ compensation and other
pension and welfare benefit obligations for all hourly and salaried employees of
Condor and its Subsidiaries who were not hired as employees by CACI or another
Subsidiary of Parent as of or within thirty (30) days after the Closing Date and
all such obligations for claims that were incurred by such employees or (with
respect to workers’ compensation) for injuries to such employees, regardless of
whether the injuries occurred before or after the Closing;

 

1.4.3. All employee bonuses offered, promised, or otherwise owing as of the
Closing to Condor employees related to performance incentives for sale of
Condor’s GSD business, provided for retention purposes, or related to
performance not specifically connected to the GSD;

 

1.4.4. All employee claims made or incurred prior to the Closing, including
equal employment opportunity or employment discrimination claims, claims for
wrongful dismissal, and claims for breach of contract brought by employees
against Condor, including the claims identified on Schedule 1.4.4;

 

1.4.5. Any and all taxes or tax-related liabilities incurred by Condor prior to
the Closing;

 

1.4.6. Any Liens whatsoever on the Assigned Contracts or the Assets, apart from
the Assumed Liabilities and Permitted Encumbrances;

 

1.4.7. Any claim or liability relating to the lease identified on Schedule
1.4.7;

 

1.4.8. Any Environmental Claim or any other claim relating to failure to comply
before the Closing with any Environmental Permit or Environmental Law by Condor
or its lessees, agents or representatives, occurring or in existence on or
before the Closing;

 

8



--------------------------------------------------------------------------------

1.4.9. Any claim relating to Condor’s or its subsidiaries’ failure to comply
with the Conciliation Agreement between the U.S. Department of Labor and
Computer Hardware Maintenance Corporation dated on or about December 7, 2000;
and

 

1.4.10. The liabilities listed in Schedule 2.8.

 

1.5. Instruments of Transfer. The transfer of the Assigned Contracts and the
Assets to be transferred to CACI at the Closing shall be effected by bills of
sale, assignments and the other instruments of transfer as shall transfer to
CACI full title to the Assigned Contracts and the Assets free and clear of all
Liens whatsoever except the Assumed Liabilities and Permitted Encumbrances, all
of which documents shall contain appropriate and customary warranties and
covenants of title and shall be in form and substance acceptable to CACI and its
counsel.

 

1.6. Purchase Price

 

1.6.1. The Aggregate Purchase Price. The aggregate purchase price (the “Purchase
Price”) to be paid by CACI for the transfer of the Assigned Contracts and the
Assets shall be $16,000,000 (Sixteen Million Dollars), allocated in the manner
specified in Schedule 1.6, in accordance with Section 4.12.1. All payments of
the Purchase Price under this Section 1.6 shall be made by wire transfer to
Condor.

 

1.6.2. The Purchase Price Paid at the Closing. At the Closing, CACI shall pay
Condor $11,000,000 (Eleven Million Dollars) of the total Purchase Price or, if
CACI shall have obtained the Insurance Policy and Condor shall have paid in full
the premium for such Insurance Policy in accordance with Section 4.11.8,
$13,000,000 (Thirteen Million Dollars).

 

1.6.3. Escrow of the Remaining Purchase Price. At the Closing, CACI shall
deposit the Escrow Amount in an escrow account with a third party mutually
acceptable to CACI and Condor, as escrow agent, pursuant to the terms and
conditions of an escrow agreement (the “Escrow Agreement”) substantially in the
form attached hereto as Exhibit A, subject to such reasonable modifications as
shall be proposed by such escrow agent and made with the consent of Parent, CACI
and Condor, which consent shall not be unreasonably withheld. The “Escrow
Amount” shall be $5,000,000 (Five Million Dollars) or, if CACI shall have
obtained the Insurance Policy and Condor shall have paid in full the premium for
such Insurance Policy in accordance with Section 4.11.8, $3,000,000 (Three
Million Dollars).

 

1.7. Taxes. Condor shall pay all sales, use, transfer or documentary taxes, or
stamps and filing fees arising out of or relating to the sale of the Assigned
Contracts and the Assets to CACI hereunder that are imposed by any taxing
authority, together with all other taxes that are imposed by any taxing
authority with respect to the sale. It shall be the responsibility of Condor to
see that all taxes are paid to the appropriate taxing authority in accordance
with all applicable laws and regulations.

 

1.8. Closing

 

1.8.1. The closing of the purchase and sale of the Assigned Contracts, Assets
and Assumed Liabilities (the “Closing”) shall be held at 2:00 p.m. at the
offices of Parent at 1100 North Glebe Road, Arlington, Virginia 22201 on August
15, 2002, or on such other date as shall

 

9



--------------------------------------------------------------------------------

be one day before the beginning of the next biweekly payroll period of CACI
commencing at least three (3) business days after all conditions to Closing have
been satisfied or waived, or on such other date as the parties hereto may
mutually agree upon. When the actions set forth herein are completed and the
transaction is declared closed, the “Effective Time” shall be deemed to occur as
of 12:01 a.m. on the next day following the Closing (the “Closing Date”).

 

1.8.2. At the Closing,

 

(a) Condor, Louden, InVenture, MIS and FCC shall deliver to CACI, in such form
and containing such terms and provisions as shall reasonably satisfy CACI and
its counsel:

 

(i) A bill of sale substantially in the form of Exhibit B, an assignment and
assumption agreement substantially in the form of Exhibit C and all other
appropriate deeds, bills of sale, assignments and other instruments of
conveyance, sale and transfer of title to the Assigned Contracts and the Assets
(including any consents thereto by third parties necessary to make the same
valid and effective), and confirmation of notices sent to third parties holding
any such Assets;

 

(ii) An assignment of the Intellectual Property substantially in the form of
Exhibit D and assignments of the Third-Party Licenses (including any consents
thereto by third parties necessary to make the same valid and effective);

 

(iii) Such affidavits and certificates, from Condor and from such other
essential parties (including any of Condor’s Subsidiaries), as CACI shall
reasonably deem necessary under applicable Treasury Department regulations to
relieve CACI of any obligation to deduct and withhold any portion of the
Purchase Price pursuant to Section 1445 of the Internal Revenue Code of 1986, as
amended (the “Code”);

 

(iv) Assignments of the Assigned Contracts and consents to such assignments
including all documentation required under Part 42 of the Federal Acquisition
Regulations to the extent then available and any other documents necessary to
effect the assignment of the Assigned Contracts including opinions of counsel
regarding the transfer of the assets;

 

(v) Duly executed subcontracts substantially in the form attached as Exhibit E
hereto subcontracting to CACI the performance by Condor, Louden, InVenture, MIS
and FCC of all the Assigned Contracts, each of such subcontracts remaining in
effect until either (a) an assignment, with the consent of the Government, of
the Assigned Contract to which the subcontract relates, or (b) a novation
substituting CACI for Condor, Louden, InVenture, MIS or FCC, as the case may be,
of the Assigned Contract to which the subcontract relates;

 

(vi) All originals and records of the Receivables and Orders;

 

(vii) The Asset Documents; and

 

10



--------------------------------------------------------------------------------

(viii) Except for the consents, documentation and documents necessary from the
Government to effect the assignment of the Assigned Contracts, all consents,
approvals and waivers under any loan or other agreement of Condor or any of its
Subsidiaries that are required to consummate this Agreement or the Related
Agreements or any of the transactions contemplated hereby or thereby; and all
filings, registrations, approvals, consents and authorizations by or with, and
notifications to, all third parties (including governmental entities and
authorities, domestic and foreign) required to consummate this Agreement or the
Related Agreements, or any of the transactions contemplated hereby or thereby,
which approvals and authorizations shall be effective and shall not have been
suspended, revoked or stayed by action of any governmental entity or authority.

 

(b) CACI shall deliver to Condor, in such form and containing such terms and
provisions as shall reasonably satisfy Condor and its counsel:

 

(i) CACI’s written assumption of and agreement to perform the Assumed
Liabilities in substantially the form attached as Exhibit C;

 

(ii) Payment of the portion of the Purchase Price to be paid at the Closing in
accordance with Section 1.6.2; and

 

(iii) Copies of all necessary consents of, and filings with, any governmental
authority or agency or third party relating to the consummation by CACI of the
transactions contemplated under this Agreement and the Related Agreements.

 

1.9. Additional Actions. If, at any time after the Closing, any further action
is necessary or desirable to carry out the purposes of this Agreement or the
Related Agreements, or to vest, perfect or confirm in CACI title to or ownership
or possession of the Assigned Contracts and Assets acquired pursuant to this
Agreement, the stockholders and the officers and directors of Condor and CACI
are fully authorized in their name and in the name of their respective
corporations or otherwise to take, and will take, all such lawful and necessary
action, so long as such action is consistent with this Agreement.

 

Article II: Representations and Warranties of Condor

 

Except for those representations and warranties expressly set forth in this
Agreement, Condor, Louden, InVenture, MIS and FCC make no representations or
warranties, express or implied, at law or in equity, of any kind or nature
whatsoever concerning the organization, business, assets, liabilities or
operations of Condor and its Subsidiaries, and any such representations or
warranties are hereby expressly disclaimed in full and for all time. Condor,
Louden, InVenture, MIS and FCC jointly and severally represent and warrant to
Parent and CACI as follows:

 

2.1. Corporate Status. Each of Condor, Louden, InVenture, MIS and FCC is a
corporation duly organized, validly existing and in good standing under the laws
of its state of incorporation, with the requisite corporate power to own,
operate and lease its properties, and to

 

11



--------------------------------------------------------------------------------

carry on its business as now being conducted. Except as set forth in Schedule
2.1, each of Condor, Louden, InVenture, MIS and FCC is duly qualified to do
business as a foreign corporation and is in good standing in all jurisdictions
in which the character of the properties owned or held under lease by it or the
nature of the business transacted by it makes such qualification necessary.

 

2.2. Authority for Agreement. Each of Condor, Louden, InVenture, MIS and FCC has
the full corporate power to own, lease and operate the properties and assets of
the GSD and to conduct the business of the GSD as currently owned, leased,
operated and conducted, to execute, deliver, and perform this Agreement and the
Related Agreements, to consummate the transactions contemplated hereby and
thereby, and to carry out its obligations hereunder and thereunder. The
execution, delivery and performance by Condor, Louden, InVenture, MIS and FCC of
this Agreement and the Related Agreements and the consummation of the
transactions contemplated hereby and thereby, have been duly and validly
authorized by the board of directors of each of Condor, Louden, InVenture, MIS
and FCC, and no other corporate proceedings on the part of Condor, Louden,
InVenture, MIS and FCC are necessary to authorize the execution, delivery and
performance by Condor, Louden, InVenture, MIS and FCC of this Agreement and the
Related Agreements and the consummation of the transactions contemplated hereby
and thereby, other than the approval of Condor’s stockholders. Condor’s board of
directors has determined that, subject to the fulfillment of the terms and
conditions of this Agreement, the transactions contemplated by this Agreement
and the Related Agreements are in the best interests of Condor’s stockholders.
The board of directors of each of Louden, InVenture, MIS and FCC has determined
that, subject to the fulfillment of the terms and conditions of this Agreement,
the transactions contemplated by this Agreement and the Related Agreements are
in the best interests of Condor. This Agreement has been duly executed and
delivered by Condor, Louden, InVenture, MIS and FCC and constitutes valid and
binding obligations of Condor, Louden, InVenture, MIS and FCC, enforceable
against each of them in accordance with its terms, subject to the qualification
that enforcement of the rights and remedies created hereby is subject to (a)
bankruptcy, insolvency, reorganization, fraudulent conveyance, moratorium and
other laws of general application affecting the rights and remedies of creditors
and (b) general principles of equity (regardless of whether enforcement is
considered in a proceeding in equity or at law). When executed and delivered at
the Closing, the Related Agreements will be duly executed and delivered by
Condor, Louden, InVenture, MIS and FCC and will constitute valid and binding
obligations of Condor, Louden, InVenture, MIS and FCC, enforceable against each
of them in accordance with their respective terms, subject to the qualification
that enforcement of the rights and remedies created thereby is subject to (a)
bankruptcy, insolvency, reorganization, fraudulent conveyance, moratorium and
other laws of general application affecting the rights and remedies of creditors
and (b) general principles of equity (regardless of whether enforcement is
considered in a proceeding in equity or at law).

 

2.3. Governmental Authorization. Except as set forth on Schedule 2.3, the
execution, delivery and performance by Condor, Louden, InVenture, MIS and FCC of
this Agreement and the Related Agreements and the consummation by Condor,
Louden, InVenture, MIS and FCC of the transactions contemplated hereby and
thereby require no material action (including authorizations, notices to third
parties, consents, approvals, licenses, orders, permits or declarations) by or
in respect of, or material filing with, any governmental body, agency,

 

12



--------------------------------------------------------------------------------

official or authority, domestic or foreign (other than governmental consents,
novations and assignments required to transfer the Assigned Contracts to CACI).

 

2.4. No Default or Violation. Except as set forth in Schedule 2.4, the
execution, delivery and performance by Condor, Louden, InVenture, MIS and FCC of
this Agreement and the Related Agreements and the consummation by Condor,
Louden, InVenture, MIS and FCC of the transactions contemplated hereby and
thereby do not and will not (a) conflict with or result in a violation of any
provision of the certificate of incorporation or by-laws or other organizational
documents of Condor, Louden, InVenture, MIS and FCC, or (b) with or without the
giving of notice or the lapse of time, or both, conflict with, or result in any
violation or breach of or constitute a default under, or require the consent of
any other party to, or result in any right to accelerate or the creation of any
Lien on any of the Assigned Contracts or Assets pursuant to, or right of
termination under, any provision of any note, mortgage, indenture, lease,
license, agreement or other instrument, permit, concession, grant, franchise,
judgment, order, decree, statute, law, ordinance, rule or regulation to which
Condor or any of its Subsidiaries is a party or by which Condor or any of its
Subsidiaries or any of their respective assets or properties may be bound or
which is applicable to Condor or any of its Subsidiaries or any of their
respective assets or properties, other than any such note, mortgage, indenture,
lease, license, agreement or other instrument involving less than $5,000.

 

2.5. SEC Filings

 

2.5.1. Condor has filed all forms, reports and documents required to be filed
with the SEC since January 1, 1999 (the “Filed SEC Documents”).

 

2.5.2. As of the filing date, each Filed SEC Document complied as to form in all
material respects with the applicable requirements of the 1933 Act and the 1934
Act, as the case may be.

 

2.5.3. As of its filing date (or, if amended or superseded by a filing prior to
the date hereof, as so amended or superseded, on the date of such filing), each
Filed SEC Document filed pursuant to the 1934 Act did not contain any untrue
statement of a material fact or omit to state any material fact necessary in
order to make the statements made therein, in the light of the circumstances
under which they were made, not misleading.

 

2.5.4. Each Filed SEC Document that is a registration statement, as amended or
supplemented, if applicable, filed pursuant to the 1933 Act, as of the date such
statement or amendment became effective, did not contain any untrue statement of
a material fact or omit to state any material fact required to be stated therein
or necessary to make the statements therein not misleading.

 

2.6. Financial Statements

 

2.6.1. The audited consolidated financial statements and unaudited consolidated
interim financial statements of Condor included in its annual report on Form
10-K for the year ended December 31, 2001 and in its quarterly report on Form
10-Q for the three-month period ended March 31, 2002 fairly present in all
material respects, in conformity with generally accepted accounting principles
(“GAAP”) applied on a consistent basis (except as may be

 

13



--------------------------------------------------------------------------------

indicated in the notes thereto), the consolidated financial position of Condor
and its consolidated Subsidiaries as of the dates thereof and their consolidated
results of operations and cash flows for the periods then ended (subject to
normal year-end adjustments in the case of any unaudited interim financial
statements), except that the notes and disclosures therein in Condor’s quarterly
reports on Form 10-Q have not been prepared in accordance with GAAP.

 

2.6.2. Condor has delivered to CACI a consolidated balance sheet of the GSD as
of May 31, 2002 (including the notes thereto, the “Interim Balance Sheet”) with
a net book value of $1,232,782, and consolidated statements of income of the GSD
for the twelve months ended December 31, 2001 and for the three months ended
March 31, 2002 (together with the Interim Balance Sheet, the “GSD Unaudited
Financial Statements”). The GSD Unaudited Financial Statements fairly present in
all material respects, in conformity with GAAP applied on a consistent basis
(except as may be indicated in the notes thereto and except for normal year-end
adjustments which are not, individually or in the aggregate, reasonably expected
to be material to the GSD taken as a whole), the consolidated financial position
of the GSD as of May 31, 2002 and the consolidated results of operations of the
GSD for the three months ended March 31, 2002. No later than 20 days after the
Closing, Condor shall deliver to CACI a final consolidated balance sheet as of
the Closing Date, prepared in conformity with GAAP applied on the same basis
used for the preparation of the Interim Balance Sheet (the “Final Balance
Sheet”), which will fairly present the financial condition of the GSD and
reflect a net book value of not less than $1,232,782. The GSD Unaudited
Financial Statements have been, and the Final Balance Sheet will be, prepared
from and in accordance with the accounting records of Condor.

 

2.6.3. Except as stated in Schedule 1.3.1, none of the trade payables described
in Section 1.3.1 is more than 60 days old.

 

2.7. Absence of Material Adverse Changes. Except as disclosed in the Filed SEC
Documents or in Schedule 2.7 to this Agreement, since March 31, 2002 Condor has
conducted the business of the GSD only in the ordinary course of business and
consistent with past practice, and there has not occurred or arisen, whether or
not in the ordinary course of business, any material adverse change in the
business, operations, assets, financial condition, results of operations or
properties of the GSD (a “Condor Material Adverse Effect”). Specifically, since
March 31, 2002, Condor has not:

 

2.7.1. encountered any labor union organizing activity material to the business,
operations, assets, financial condition, results of operations, properties or
prospects of the GSD, had any strike, work stoppage, slowdown or lockout by the
employees of the GSD, or any substantial threat of any imminent strike, work
stoppage, slowdown or lockout by the employees of the GSD, or had any adverse
change in its relations with the employees, agents, customers or suppliers of
the GSD or any governmental or regulatory authorities, that, in any of the
foregoing cases, has had or could reasonably be expected to have, individually
or in the aggregate, a Condor Material Adverse Effect;

 

2.7.2. transferred or granted any rights under, or entered into any settlement
regarding the breach or infringement of, any United States or foreign
intellectual property used in connection with the performance or reasonably
necessary to continue the performance of the

 

14



--------------------------------------------------------------------------------

Assigned Contracts, or modified any existing rights with respect thereto, other
than in the ordinary course of business and consistent with past practice;

 

2.7.3. waived or permitted to lapse any claims or rights of substantial value to
the GSD;

 

2.7.4. except as set forth on Schedule 2.7.4, paid, loaned or advanced any
amount to, or sold, transferred or leased any properties or assets (real,
personal or mixed, tangible or intangible) to, or entered into any agreement or
arrangement with, any officer, director, “affiliate,” officer of an “affiliate,”
director of an “affiliate,” “associate” of an officer, “associate” of a
director, or “associate” of an “affiliate” (as such terms are defined in the
rules and regulations of the Securities and Exchange Commission), who exercised
senior managerial responsibility with respect to the GSD, except for normal
business advances to employees in the ordinary course of business consistent
with past practice and except for advances or payments between Condor and any of
its Subsidiaries; or

 

2.7.5. agreed, whether in writing or otherwise, to take any action described in
this Section 2.7.

 

2.8. Absence of Undisclosed Liabilities. Except as set forth on Schedule 2.8,
Condor has no material liabilities or obligations, fixed, accrued, contingent or
otherwise (“Obligations”), that are not fully reflected or provided for on, or
disclosed in the notes to, the Interim Balance Sheet, except (i) Obligations
incurred in the ordinary course of business since the date of the Interim
Balance Sheet, none of which individually or in the aggregate has had or could
reasonably be expected to have a Condor Material Adverse Effect, (ii)
Obligations permitted or contemplated by this Agreement, and (iii) Obligations
expressly disclosed on the Schedules delivered hereunder.

 

2.9. Title to Assets; Condition. Condor and its Subsidiaries have good record
and marketable title to, or a valid leasehold interest in, all of the Assets.
None of the Assets is subject to any Lien, except for Liens set forth in
Schedule 2.9 or Permitted Encumbrances. All of the Assets are in good operating
condition and repair (ordinary wear and tear excepted).

 

2.10. Insurance. No written notice has been received by Condor from any
insurance company that has issued a policy with respect to any of the Assets or
from any board of fire underwriters (or other body exercising similar functions)
claiming any defects or deficiencies or requesting the performance of any
repairs, alterations or other work relating to the Assets.

 

2.11. Receivables. All of the Receivables are good, valid and existing accounts
and all represent an undisputed, bona fide sale and delivery of goods or
services. The Receivables (less the allowance for doubtful accounts shown on the
face of the Interim Balance Sheet, which allowance was established in the
ordinary course of business consistent with past practice and in accordance with
GAAP (the “Allowance for Doubtful Accounts”)) are collectible in the amount
shown in the ordinary course of business. Condor, Louden, InVenture, MIS or FCC
has good and marketable title to all of the Receivables, free and clear of all
Liens except for Liens set forth in Schedule 2.9 and Permitted Encumbrances. The
terms of all such Receivables permit Condor, Louden, InVenture, MIS or FCC, as
the case may be, to factor, assign, transfer and sell such

 

15



--------------------------------------------------------------------------------

Receivables without restriction, whether as security for loans or otherwise.
Except to the extent of the Allowance for Doubtful Accounts, no Receivable is
subject to any defense, counterclaim, set-off, discount, dispute or condition of
any nature. In the case of Receivables arising since the date of the Interim
Balance Sheet, any additional allowance in respect thereof has been calculated
in a manner consistent with the Allowance for Doubtful Accounts.

 

2.12. Assigned Contracts. Condor and its Subsidiaries have delivered to CACI or
made available to CACI a true and complete copy of each of the Assigned
Contracts and all amendments thereto. All Assigned Contracts are in full force
and effect, and neither Condor nor any of its Subsidiaries has received any
notice of default, nor is Condor or any of its Subsidiaries in default, nor, to
Condor’s Knowledge, does any condition exist which with notice or the lapse of
time, or both, will render Condor in default, under any of the Assigned
Contracts. Except as set forth on Schedule 2.12, all the Assigned Contracts are
fully assignable to CACI. Neither Condor nor any of its Subsidiaries has been
informed by another party to any of the Assigned Contracts, including the
Government, that such other party will not approve or consent to the assignment
of any of the Assigned Contracts or will otherwise prohibit or materially
restrict the assignment of any of the Assigned Contracts. To Condor’s Knowledge,
the other parties to the Assigned Contracts are in compliance with all material
terms and conditions of the Assigned Contracts. No party to an Assigned Contract
has notified Condor, Louden, InVenture            , MIS or FCC of its intention
to terminate or materially change in a manner adverse to Condor, Louden,
InVenture, MIS, FCC or CACI the nature of its transaction or relationship with
Condor, Louden, InVenture, MIS, FCC or CACI under any such Assigned Contract.
Except as set forth on Schedule 2.12, neither Condor nor any of its Subsidiaries
has performed any work under any of the Assigned Contracts with clients that is
in excess of funding currently available, is beyond the period of performance or
is outside the scope of work, as documented in said contracts.

 

2.13. Unclaimed Property. The Assets do not include any assets that may
constitute unclaimed property under applicable law. Condor has complied in all
material respects with all applicable unclaimed property laws. Without limiting
the generality of the foregoing, Condor has established and followed procedures
to identify any unclaimed property and, to the extent required by applicable
law, remit such unclaimed property to the applicable governmental authority. The
Asset Documents are adequate to permit a governmental agency or authority or
other outside auditor to confirm the foregoing representations.

 

2.14. Completeness of Documentation. Except for the Excluded Assets and such
assets as are clearly immaterial to the GSD, the Schedules referred to in
Section 1.1 describe all outstanding proposals, tangible assets, intellectual
property, tools, third-party licenses, prepaid assets, receivables, leased
properties, leased equipment, government furnished property, agency, brokerage,
distributorship, dealer, franchise, license and other agreements, customer
orders, deposits and payments, books and records and other rights and assets of
Condor and its Subsidiaries used in connection with the performance or
reasonably necessary to continue the performance of the Assigned Contracts.

 

2.15. Compliance with Applicable Law. Except as set forth in Schedule 2.15,
Condor and its Subsidiaries have all requisite licenses, permits and
certificates from all foreign, federal, state and local authorities necessary to
perform the Assigned Contracts and to conduct the business of the GSD as
presently conducted, and to lease and operate the Leased Properties.

 

16



--------------------------------------------------------------------------------

Condor and its Subsidiaries have performed the Assigned Contracts in compliance
with all applicable laws, statutes, ordinances, regulations, rules, judgments,
decrees, orders, permits, licenses, grants or other authorizations of any court
or of any governmental entity or authority. Without limiting the generality of
the foregoing, Condor and its Subsidiaries have conducted the business of the
GSD in material compliance with all applicable laws, statutes, ordinances,
regulations, rules, judgments, decrees, orders, permits, licenses, grants or
other authorizations of any court or of any governmental entity or authority.
There are no proceedings in progress, pending or threatened, that could
reasonably be expected to result in revocation, cancellation, suspension, or any
material adverse modification with respect to such licenses, permits and
certificates. Neither Condor nor any of its Subsidiaries is in default or
violation of any provision of its charter documents or its by-laws.

 

2.16. Litigation

 

2.16.1. There is no action of any kind, pending or, to Condor’s Knowledge,
threatened, at law or in equity, by or before any court, arbitrator, or
governmental entity or authority, that involves, affects, or relates to the GSD
that either singly or in the aggregate could reasonably be expected to have a
Condor Material Adverse Effect, nor has any governmental entity or other party
indicated to Condor or any of its Subsidiaries an intention to conduct the same;

 

2.16.2. to Condor’s Knowledge, there are no facts that could reasonably be
expected to serve as the basis or ground for any such action; and

 

2.16.3. neither Condor nor any of its Subsidiaries, directors, officers,
employees or properties is subject to any presently effective order, writ,
injunction, decree or judgment of any court, arbitrator, or governmental entity
or authority affecting the GSD.

 

2.17. Tax Matters

 

2.17.1. Filing of Returns. Except as provided on Schedule 2.17, no claim has
ever been made by an authority in a jurisdiction where Condor or any of its
Subsidiaries does not file Tax Returns that it is or may be subject to taxation
by that jurisdiction, and there are no Liens on any of the assets of Condor or
any of its Subsidiaries that arose in connection with any failure (or alleged
failure) to pay any Tax, except for Permitted Encumbrances.

 

2.17.2. Payment of Taxes. Condor and its Subsidiaries have withheld and paid all
Taxes required to have been withheld and paid in connection with amounts paid or
owing to any employee, independent contractor, creditor, stockholder, or other
third party.

 

2.18. Employee Benefit Plans; Compliance with ERISA

 

2.18.1. List of Plans. Schedule 2.18 hereto contains a correct and complete list
of all pension, profit sharing, retirement, deferred compensation, welfare,
legal services, medical, dental or other employee benefit or health insurance
plans, life insurance or other death benefit plans, disability, stock option,
stock purchase, stock compensation, bonus, vacation pay, severance pay and other
similar plans, programs or agreements, whether written or unwritten, and every
material written or unwritten personnel policy, relating to any persons employed
in the

 

17



--------------------------------------------------------------------------------

GSD or in which any person employed in the GSD is eligible to participate and
which is currently maintained by Condor or any ERISA Affiliate with respect to
the GSD (collectively, the “Condor Plans”). Condor does not sponsor a “defined
benefit plan” as defined in Section 3(35) of ERISA, nor does it have a current
or contingent obligation to contribute to any multiemployer plan (as defined in
Section 3(37) of ERISA.

 

2.18.2. ERISA. Neither Condor nor any ERISA Affiliate of Condor has incurred any
“withdrawal liability” calculated under Section 4211 of ERISA and there has been
no event or circumstance which would cause them to incur any such liability.
Except as set forth on Schedule 2.18, neither Condor nor any ERISA Affiliate of
Condor has ever maintained a Condor Plan providing health or life insurance
benefits to former employees of the GSD, other than as required pursuant to
Section 4980B of the Code or to any state law conversion rights. Neither Condor
nor any ERISA Affiliate has any material actual or contingent liability with
respect to any plan currently or previously subject to Title IV of ERISA; and no
proceedings to terminate any such currently-maintained plan have been instituted
within the meaning of Subtitle C of Title IV of ERISA.

 

2.18.3. Plan Determinations. Each Condor Plan in which any person employed in
the GSD is eligible to participate and which is intended to qualify under
Section 401(a) of the Code (the “Qualified Plans”) has been determined by the
Internal Revenue Service to so qualify (or a determination application request
has been submitted in respect of such plan, and Condor has no reason to expect
that the request will be denied), and the trusts created thereunder have been
determined to be exempt from tax under Section 501(a) of the Code; copies of all
determination letters have been delivered to Parent, and nothing has occurred
since the date of such determination letters which might cause the loss of such
qualification or exemption. Condor has made available to Parent complete copies,
as of the date hereof, of all of the Qualified Plans and any related trusts,
copies of the current Qualified Plan summaries and copies of the Form 5500 filed
with respect to each Qualified Plan for the prior three years.

 

2.18.4. Compliance. Except as set forth on Schedule 2.18:

 

(a) there are no actions, liens, suits or claims (other than routine claims for
benefits) pending or to Condor’s Knowledge, threatened with respect to any
Condor Plan; and

 

(b) each Condor Plan that is a “group health plan” (as defined in Section 607(1)
of ERISA) has been operated at all times in substantial compliance with the
provisions of COBRA and any applicable, similar state law with respect to
employees of the GSD.

 

2.19. Employment-Related Matters

 

2.19.1. Labor Relations. Except to the extent set forth on Schedule 2.19.1
hereto: (a) Neither Condor nor any of its Subsidiaries is a party to any
collective bargaining agreement or other contract or agreement with any labor
organization or other representative of any of the employees of Condor or its
Subsidiaries; (b) there is no labor strike, dispute, slowdown, work stoppage or
lockout that is pending or to Condor’s Knowledge, threatened

 

18



--------------------------------------------------------------------------------

against or otherwise affecting Condor or any of its Subsidiaries, and neither
Condor nor any of its Subsidiaries has experienced the same; (c) neither Condor
nor any of its Subsidiaries has closed any plant or facility, effectuated any
layoffs of employees or implemented any early retirement or separation program
at any time, nor has Condor or any of its Subsidiaries planned or announced any
such action or program for the future with respect to which Condor or any of its
Subsidiaries has any material liability; and (d) on or before the Closing Date
all salaries, wages, bonuses, commissions and other compensation due from Condor
or any of its Subsidiaries to its GSD employees before the Closing Date will be
paid.

 

2.19.2. Employee List. Attached hereto as Schedule 2.19.2 is a list (the
“Employee List”) dated as of June 21, 2002 containing the name of each employee
of the GSD and each such employee’s position, starting employment date and
annual salary. The Employee List is correct and complete as of the date of the
Employee List. No third party has asserted any claim or to Condor’s Knowledge
has any reasonable basis to assert any valid claim, against Condor that either
the continued employment by, or association with, Condor or any of its
Subsidiaries of any of the present officers of Condor or any of its
Subsidiaries, or employees of, or consultants to, the GSD, contravenes any
agreements or laws applicable to unfair competition, trade secrets or
proprietary information.

 

2.19.3. Compensation of Key Employees. Schedule 2.19.3 sets forth a complete and
accurate list of the compensation and benefits of the Key Employees.

 

2.20. Environmental

 

2.20.1. Environmental Laws. Except for matters which, individually or in the
aggregate, could not reasonably be expected to have a Condor Material Adverse
Effect, (a) Condor and its Subsidiaries are in compliance with all applicable
Environmental Laws in effect on the date hereof; (b) neither Condor nor any of
its Subsidiaries has received any written communication that alleges that Condor
or any of its Subsidiaries is not in compliance in all material respects with
all applicable Environmental Laws in effect on the date hereof; (c) there are no
circumstances that may prevent or interfere with compliance in the future with
all applicable Environmental Laws; (d) all material Environmental Permits and
other governmental authorizations currently held by Condor or any of its
Subsidiaries pursuant to the Environmental Laws are in full force and effect,
Condor and its Subsidiaries are in compliance with all of the terms of such
Permits and authorizations, and no other such Permits or authorizations are
required by Condor or any of its Subsidiaries for the conduct of its and their
business on the date hereof; and (e) the management, handling, storage,
transportation, treatment, and disposal by Condor and its Subsidiaries of all
Materials of Environmental Concern has been in compliance with all applicable
Environmental Laws.

 

2.20.2. Environmental Claims. Except as set forth on Schedule 2.20 hereto, there
is no Environmental Claim pending or to Condor’s Knowledge threatened against or
involving Condor or any of its Subsidiaries or against any person or entity
whose liability for any Environmental Claim Condor or any of its Subsidiaries
has or may have retained or assumed either contractually or by operation of law.

 

19



--------------------------------------------------------------------------------

2.20.3. No Basis for Claims. Except for matters which, individually or in the
aggregate, could not reasonably be expected to have a Condor Material Adverse
Effect there are no past, to Condor’s Knowledge, or present actions or
activities by Condor or any of its Subsidiaries, or any circumstances,
conditions, events or incidents, including the storage, treatment, release,
emission, discharge, disposal or arrangement for disposal of any Material of
Environmental Concern, whether or not by Condor or any of its Subsidiaries, that
could reasonably form the basis of any Environmental Claim against Condor or any
of its Subsidiaries or against any person or entity whose liability for any
Environmental Claim Condor or any of its Subsidiaries may have retained or
assumed either contractually or by operation of law, including the storage,
treatment, release, emission, discharge, disposal or arrangement for disposal of
any Material of Environmental Concern or any other contamination or other
hazardous condition, related to the premises at any time occupied by Condor or
any of its Subsidiaries.

 

2.21. Finders’ Fees. Except as set forth on Schedule 2.21, there is no
investment banker, broker, finder or other intermediary that has been retained
by or is authorized to act on behalf of Condor or any of its Subsidiaries who
might be entitled to any material fee or commission from Condor or any of its
Subsidiaries in connection with the transactions contemplated by this Agreement.

 

2.22. Real Property

 

2.22.1. Neither Condor nor any of its Subsidiaries owns any real property
related to the business of the GSD.

 

2.22.2. Schedule 1.1.8 sets forth a true, correct and complete list as of the
date hereof of all the Leased Property. True, correct and complete copies of the
related Leases, and all amendments, modifications and supplemental agreements
thereto (the “Leases”) are being delivered by Condor and its Subsidiaries to
CACI contemporaneously herewith. The Leases grant leasehold estates free and
clear of all Liens granted by or caused by the actions of Condor or any of its
Subsidiaries, and Condor and its Subsidiaries enjoy a right of quiet possession
as against any Lien. The Leases are in full force and effect, and are binding
and enforceable against each of the parties thereto in accordance with their
respective terms. No party to any Lease has sent written notice to the other
claiming that such party is in default thereunder, which default remains
uncured. To Condor’s Knowledge, there has not occurred any event that would
constitute a breach of or default in the performance of any material covenant,
agreement or condition contained in any Lease, nor has there occurred any event
that with the passage of time or the giving of notice or both would constitute
such a breach or material default. Neither Condor nor any of its Subsidiaries is
obligated to pay any leasing or brokerage commission relating to any Lease nor
will have any enforceable obligation to pay any leasing or brokerage commission
upon the renewal of any Lease. No material construction, alteration or other
leasehold improvement work with respect to any of the Leases remains to be paid
for or to be performed by Condor or any of its Subsidiaries.

 

2.22.3. Neither Condor nor any of its Subsidiaries is in material violation of
any law, regulation or ordinance (including laws, regulations or ordinances
relating to building, zoning, environmental, city planning, land use or similar
matters) relating to the Leased Properties. To Condor’s Knowledge, there are no
proceedings materially affecting the present or

 

20



--------------------------------------------------------------------------------

future use of the Leased Properties for the purposes for which they are used or
the purposes for which they are intended to be used. All buildings, structures
and fixtures used by Condor or any of its Subsidiaries in connection with the
GSD are in good operating condition and repair.

 

2.22.4. Condor and its Subsidiaries have access to the Leased Properties whether
owned or leased, by way of public ways or valid easements or rights of way
sufficient to conduct the business of the GSD as presently conducted.

 

2.23. Agreements, Contracts and Commitments

 

2.23.1. Except as disclosed in Schedule 2.23.1, neither Condor nor any of its
Subsidiaries is a party to any of the following, whether written or, to Condor’s
Knowledge, oral:

 

(a) any agreement for personal services or employment for the GSD that is not
terminable on 30 days’ (or less) notice by Condor or any of its Subsidiaries
without penalty or obligation to make payments related to such termination;

 

(b) any agreement of guarantee or indemnification relating to the GSD in an
amount that is material to the GSD;

 

(c) any agreement or commitment containing a covenant limiting or purporting to
limit the freedom of Condor or any of its Subsidiaries to compete with any
person in any geographic area or to engage in any line of business;

 

(d) any joint venture agreement or profit-sharing agreement relating to the GSD
(other than employee benefit plans);

 

(e) except for trade indebtedness incurred in the ordinary course of business,
any loan or credit agreements providing for the extension of credit to Condor or
its Subsidiaries relating to the GSD or any instrument evidencing or related in
any way to indebtedness incurred in the acquisition of companies or other
entities or indebtedness for borrowed money relating to the GSD by way of direct
loan, sale of debt securities, purchase money obligation, conditional sale,
guarantee, or otherwise that individually is in the amount of $5,000 or more;

 

(f) any license agreement, either as licensor or licensee, or agency, brokerage,
distributor, dealer, franchise or other similar agreement or commitment relating
to the GSD;

 

(g) any contract or agreement relating to the GSD for the future sale by Condor
or any of its Subsidiaries of materials, products, services or supplies that
involves the payment to Condor or its Subsidiaries of more than $50,000 or
continues for a period of more than twelve months (including periods covered by
any option to renew by either party), other than warranties and service
agreements entered into with respect to products sold in the ordinary course of
business and consistent with past practice;

 

21



--------------------------------------------------------------------------------

(h) any agreement or arrangement relating to the GSD providing for the payment
of any commission based on sales other than to employees of Condor or any of its
Subsidiaries;

 

(i) any contract or agreement relating to the GSD for the future purchase by
Condor or any of its Subsidiaries of any materials, equipment, services, or
supplies, that either provides for payments in excess of $50,000 and cannot be
terminated by it without penalty upon less than three months’ notice or was not
entered into in the ordinary course of business;

 

(j) any agreement relating to the GSD that provides for the sale of goods or
services that will result in a loss as a result of costs already incurred or
expected to be incurred to complete the agreement;

 

(k) any agreement relating to the GSD with any third party for such third party
to develop any intellectual property or other asset expected to be used or
currently used or useful in the GSD;

 

(l) any contract or agreement relating to the GSD that provides for payment to
Condor or any of its Subsidiaries of more than $10,000 and provides any discount
other than pursuant to Condor’s standard discount terms;

 

(m) any agreement or commitment for the acquisition, construction or sale of
fixed assets owned or to be owned by Condor or any of its Subsidiaries;

 

(n) any agreement or commitment relating to the GSD, not elsewhere specifically
disclosed pursuant to this Agreement, to which present or former directors,
officers or “affiliates” (as defined in the rules and regulations promulgated
under the Securities Act) of Condor or any of its Subsidiaries or any of their
“associates” (as defined in the rules and regulations promulgated under the
Securities Act) are parties, provided that only such agreements or commitments
are required to be described herein as are required to be disclosed under the
proxy rules and regulations promulgated under the Exchange Act;

 

(o) any agreement or arrangement relating to the GSD for the sale of any of the
assets, properties or rights of Condor or any of its Subsidiaries (other than in
the ordinary course of business) or for the grant of any preferential rights to
purchase any of its assets, properties or rights or that requires the consent of
any third party to the transfer and assignment of any of its assets, properties
or rights of Condor or any of its Subsidiaries;

 

(p) any contract or agreement relating to the GSD not described above involving
the payment or receipt by Condor or any of its Subsidiaries of more than $10,000
other than contracts or agreements in the ordinary course of business for the
purchase of inventory, supplies or services or for the sale of current
requirements and consistent with past practice, or for the sale or lease of
finished goods or services in the ordinary course of business and consistent
with past practice; or

 

22



--------------------------------------------------------------------------------

(q) any contract or agreement relating to the GSD not described above that was
not made in the ordinary course of business and that is material to the
business, operations, assets, financial condition, results of operations,
properties or prospects of the GSD.

 

2.23.2. Except as listed in Schedule 2.23.2, all agreements, contracts, plans,
leases, instruments, arrangements, licenses and commitments related to the GSD
are valid and in full force and effect. Neither Condor nor any of its
Subsidiaries has, nor, to Condor’s Knowledge, has any other party thereto,
breached any provision of, or defaulted under the terms of, nor are there any
facts or circumstances that would reasonably indicate that Condor or any of its
Subsidiaries will or may be in such breach or default under, any such contract,
agreement, instrument, arrangement, commitment, plan, lease or license, which
breach or default has or could reasonably be expected to have a Condor Material
Adverse Effect.

 

2.23.3. Schedule 2.23.3 correctly identifies each of the agreements, contracts,
plans, leases, instruments, arrangements, licenses and commitments related to
the GSD which: (a) contains provisions that would be materially and adversely
affected by this Agreement, and/or (b) requires the consent of a third party to
the Agreement in order to assign the contract.

 

2.24. Absence of Certain Payments. Neither Condor nor any of its Subsidiaries,
nor to Condor’s Knowledge any director, officer, agent, employee or other person
associated with or acting on behalf of any of them has used any funds of Condor
or any of its Subsidiaries for unlawful contributions, gifts, entertainment or
other unlawful expenses relating to political activity, or made any direct or
indirect unlawful payments to government officials or employees from corporate
funds, or established or maintained any unlawful or unrecorded funds, or
violated any provisions of the Foreign Corrupt Practices Act of 1977 or any
rules or regulations promulgated thereunder.

 

2.25. Intellectual Property

 

2.25.1. Right to Intellectual Property. Except as set forth on Schedule 2.25,
Condor is the sole and exclusive owner or registrant of, with all right, title
and interest in and to (free and clear of any and all Liens other than Permitted
Encumbrances), the Intellectual Property, and has sole and exclusive rights (and
is not contractually obligated to pay any compensation to any third party in
respect thereof) to the use thereof in connection with the services or products
in respect of which the Intellectual Property is being used. No claims with
respect to the Intellectual Property have been asserted or, to Condor’s
Knowledge, are threatened by any person nor are there any valid grounds for any
bona fide claims challenging the ownership by Condor or its Subsidiaries, or the
validity or effectiveness, of the Intellectual Property. All material registered
trademarks, service marks and copyrights included in the Intellectual Property
are valid and subsisting in the jurisdictions in which they have been filed. To
Condor’s Knowledge, there is no material unauthorized use, infringement or
misappropriation of the Intellectual Property by any third party, including any
employee or former employee of Condor or any of its Subsidiaries. No
Intellectual Property or product or service of the GSD is subject to any
outstanding decree, order, judgment or stipulation restricting in any manner the
licensing thereof by Condor or any of its Subsidiaries. The products, packaging
and

 

23



--------------------------------------------------------------------------------

documentation of the GSD contain copyright notices sufficient to maintain
copyright protection on the copyrighted portions of the products or services of
the GSD.

 

2.25.2. Third-Party Licenses. Condor has delivered to CACI or made available to
CACI a true and complete copy of each of the Third-Party Licenses and all
amendments thereto. All Third-Party Licenses are valid licenses from the
manufacturer or a dealer authorized to execute and deliver such Third-Party
Licenses, free and clear of any claims or rights of any third parties, and are
in full force and effect. Condor has not been infringing upon any rights in the
Third-Party Licenses of any other Person. Condor has not received any notice of
default, nor is it in default, nor, to Condor’s Knowledge, does any condition
exist which with notice or the lapse of time, or both, will render Condor in
default under any of the Third-Party Licenses. Except as disclosed in this
Article II, the execution, delivery and performance of this Agreement and the
Related Agreements by Condor and its Subsidiaries, and the consummation of the
transactions contemplated hereby and thereby, will not cause Condor nor any of
its Subsidiaries to be in violation or default under any Third-Party License,
nor entitle any other party to any Third-Party License to terminate or modify
such Third-Party License. Except as set forth in Schedule 2.25, all the
Third-Party Licenses are assignable to CACI, without notice to, or the written
consent of, any other Person. No party to a Third-Party License has notified
Condor or any of its Subsidiaries of its intention to terminate or materially
change in a manner adverse to Condor, any of its Subsidiaries or CACI the nature
of its transaction or relationship with Condor, any of its Subsidiaries or CACI
under any such Third-Party License.

 

2.25.3. Commercial Software. Schedule 2.25 sets forth a list of the commercial
software used in the GSD or resident on any of the Assets, together with the
number of licenses therefor. No representation or warranty is made herein with
respect to the transferability to CACI of the software listed on Schedule 2.25
and designated as “commercial.”

 

2.25.4. No Infringement. Neither Condor nor any of its Subsidiaries currently
market any software products. No claims have been asserted or to Condor’s
Knowledge are threatened by any Person, nor are there any valid grounds for any
bona fide claims, (a) to the effect that the manufacture, sale, licensing or use
of any of the products or services of the GSD as now manufactured, sold or
licensed or used or proposed for manufacture, use, sale or licensing by Condor
or any of its Subsidiaries infringes on any patent, copyright, trademark,
service mark or trade name, or any other Intellectual Property or involves any
misappropriation of any trade secret, or (b) seeking to prohibit the use by
Condor or any of its Subsidiaries of any patents, copyrights, trademarks,
service marks, trade names, trade secrets, technology, know-how or computer
software programs and applications or any other Intellectual Property used in
the conduct of the GSD’s business as currently conducted or as proposed to be
conducted by Condor or any of its Subsidiaries.

 

2.26. Interests of Officers. None of the officers or directors of Condor or any
of its Subsidiaries has any interest in any property, real or personal, tangible
or intangible, including Intellectual Property used in or pertaining to the
business of Condor or that of its Subsidiaries, except for the normal rights of
a shareholder, and except for rights under existing employee benefit plans.

 

24



--------------------------------------------------------------------------------

2.27. Employee Agreements. To Condor’s Knowledge, no employee, officer or
consultant of the GSD is in violation of any term of any employment or
consulting contract, proprietary information and inventions agreement,
non-competition agreement, or any other contract or agreement relating to the
relationship of any such employee, officer or consultant with Condor, any of its
Subsidiaries, or any previous employer. No such employee, officer or consultant
has been debarred from performing contracts or otherwise providing services to
or for the benefit of the United States or any other governmental entity.

 

2.28. No Misrepresentations. No representation or warranty by Condor or any of
its Subsidiaries in this Agreement, nor any statement, certificate or schedule
furnished or to be furnished by or on behalf of Condor or any of its
Subsidiaries pursuant to this Agreement nor any document or certificate
delivered to CACI pursuant to this Agreement, when taken together with the
foregoing, contains or shall contain any untrue statement of material fact or
omits or shall omit to state a material fact necessary to make the statements,
in light of the circumstances in which they were made, not misleading.

 

2.29. Proxy Statement. The information supplied by Condor for inclusion in the
proxy statement and prospectus as amended or supplemented (the “Proxy
Statement”) to be sent to the stockholders of Condor in connection with their
meeting to consider the acquisition that is the subject of this Agreement (the
“Condor Meeting”) shall not, on the date the Proxy Statement is first mailed to
Condor’s stockholders, at the time of the Condor Meeting and at the Effective
Time, contain any untrue statement of a material fact or omit to state any
material fact required to be stated therein or necessary in order to make the
statements therein, in light of the circumstances under which they are made, not
false or misleading; or omit to state any material fact necessary to correct any
statement in any earlier communication with respect to the solicitation of
proxies for the Condor Meeting that has become false or misleading. The Proxy
Statement will comply as to form with the provisions of the Exchange Act and the
rules and regulations thereunder. If at any time prior to the Effective Time any
event relating to Condor or any of its affiliates, officers or directors should
be discovered by Condor which should be set forth in an amendment or a
supplement to the Proxy Statement, Condor shall promptly inform CACI.
Notwithstanding the foregoing, Condor makes no representation or warranty with
respect to any information supplied by Parent or CACI that is contained in any
of the foregoing documents.

 

Article III: Representations and Warranties of Parent and CACI

 

Parent and CACI jointly and severally represent and warrant to Condor as
follows:

 

3.1. Corporate Status. Each of Parent and CACI is a corporation duly organized,
validly existing and in good standing under the laws of the State of Delaware.
Each of Parent and CACI is duly qualified to do business as a foreign
corporation and is in good standing in all jurisdictions in which the character
of the properties owned or held under lease by it or the nature of the business
transacted by it makes such qualification necessary, except where failure to be
so qualified would not have a material adverse effect on the business,
operations, assets, financial condition, results of operations or properties of
Parent or CACI.

 

25



--------------------------------------------------------------------------------

3.2. Authority for Agreement. Each of Parent and CACI has the full corporate
power to execute, deliver and perform this Agreement and the Related Agreements,
to consummate the transactions contemplated hereby and thereby, and to carry out
its obligations hereunder and thereunder. The execution, delivery and
performance by Parent and CACI of this Agreement and the Related Agreements and
the consummation by Parent and CACI of the transactions contemplated hereby and
thereby have been duly and validly authorized by the board of directors of each
of Parent and CACI, and no other corporate proceedings on the part of Parent or
CACI, including stockholder approval, are necessary to authorize the execution,
delivery and performance by Parent and CACI of this Agreement and the Related
Agreements and the consummation by Parent and CACI of the transactions
contemplated hereby and thereby. This Agreement has been duly executed and
delivered by Parent and CACI and constitutes a valid and binding obligation of
Parent and CACI, enforceable against each of them in accordance with its terms,
subject to the qualification that enforcement of the rights and remedies created
hereby is subject to (a) bankruptcy, insolvency, reorganization, fraudulent
conveyance, moratorium and other laws of general application affecting the
rights and remedies of creditors and (b) general principles of equity
(regardless of whether enforcement is considered in a proceeding in equity or at
law). When executed and delivered at the Closing, the Related Agreements will be
duly executed and delivered by Parent and CACI and will constitute valid and
binding obligations of Parent and CACI, enforceable against each of them in
accordance with their respective terms, subject to the qualification that
enforcement of the rights and remedies created thereby is subject to (a)
bankruptcy, insolvency, reorganization, fraudulent conveyance, moratorium and
other laws of general application affecting the rights and remedies of creditors
and (b) general principles of equity (regardless of whether enforcement is
considered in a proceeding in equity or at law).

 

3.3. No Default or Violation. The execution, delivery and performance by Parent
and CACI of this Agreement and the Related Agreements and the consummation by
Parent and CACI of the transactions contemplated hereby and thereby do not and
will not (i) conflict with or result in a violation of any provision of the
certificate of incorporation or by-laws or other organizational documents of
Parent or CACI, or (ii) with or without the giving of notice or the lapse of
time, or both, conflict with, or result in any violation or breach of or
constitute a default under, or require the consent of any other party to, or
result in any right to accelerate or the creation of any Lien pursuant to, or
right of termination under, any provision of any note, mortgage, indenture,
lease, license, agreement or other instrument, permit, concession, grant,
franchise, judgment, order, decree, statute, law, ordinance, rule or regulation
to which Parent or CACI is a party or by which either of them or any of their
respective assets or properties may be bound or which is applicable to either of
them or any of their respective assets or properties.

 

3.4. Proxy Statement. The information provided by Parent or CACI expressly in
writing for inclusion in the Proxy Statement shall not, on the date the Proxy
Statement is first mailed to Condor’s stockholders, at the time of the Condor
Meeting and at the Effective Time, contain any untrue statement of a material
fact or omit to state any material fact required to be stated therein or
necessary in order to make the statements therein, in light of the circumstances
under which they are made, not false or misleading; or omit to state any
material fact necessary to correct any statement in any earlier communication by
Parent or CACI with respect to the solicitation of proxies for the Condor
Meeting that has become false or misleading. If at any time prior to the
Effective Time any event relating to Parent, CACI or any of their respective

 

26



--------------------------------------------------------------------------------

affiliates, officers or directors should be discovered by Parent or CACI that
should be set forth in an amendment or a supplement to the Proxy Statement,
Parent or CACI shall promptly inform Condor. Notwithstanding the foregoing,
Parent and CACI make no representation or warranty with respect to any
information supplied by Condor that is contained in any of the foregoing
documents.

 

Article IV: Covenants

 

It is further agreed as follows:

 

4.1. Conduct of Business. Between the date of this Agreement and the Effective
Time or the date, if any, on which this Agreement is earlier terminated, except
as contemplated by this Agreement or as otherwise consented to by CACI in
writing, Condor and its Subsidiaries shall keep and observe the following
covenants:

 

4.1.1. Each of Condor and its Subsidiaries shall carry on the business of the
GSD in the usual, regular and ordinary course in substantially the same manner
as heretofore conducted, pay its debts and taxes when due subject to good faith
disputes over such debts or taxes, pay or perform other material obligations
when due, except when subject to good faith disputes over such obligations, and
use all commercially reasonable efforts consistent with past practices and
policies to preserve intact the GSD’s present business organizations, keep
available the services of its present officers and employees and preserve its
relationships with customers, suppliers and others having business relationships
with it, to the end that the GSD’s goodwill and ongoing business be unimpaired
at the Closing Date. Condor shall promptly notify Parent of any event or
occurrence which has had or could reasonably be expected to have a Condor
Material Adverse Effect. In addition, between the date of this Agreement and the
Closing Date or the date, if any, on which this Agreement is earlier terminated
pursuant to its terms, Condor and its Subsidiaries shall:

 

(a) maintain in full force and effect all contracts of insurance and indemnity
that protect the GSD;

 

(b) repair and maintain, in accordance with its usual and ordinary repair and
maintenance standards, all of its tangible properties and assets used in
connection with the performance or reasonably necessary to continue the
performance of the Assigned Contracts;

 

(c) confer on a regular and frequent basis with representatives of CACI to
report material operational matters and the general status of ongoing GSD
operations;

 

(d) notify CACI of any material emergency or other material change in the
operation of the business or properties of the GSD and of any governmental
complaints, investigations or hearings (or communications indicating that the
same may be contemplated); and

 

27



--------------------------------------------------------------------------------

(e) deliver to CACI true and correct copies of any reports, statements or
schedules filed by it with the SEC subsequent to the date of this Agreement
within two business days of the date on which such document is so filed.

 

4.1.2. Neither Condor nor any of its Subsidiaries shall without the prior
written consent of CACI:

 

(a) except as set forth on Schedule 2.7.4, grant or make any general increase in
the compensation of officers, management personnel, employees, agents or
consultants of or involved with the GSD (including any such increase pursuant to
any bonus, pension, insurance, profit-sharing or other plan or commitment) or
any material increase in the compensation or benefits payable or to become
payable to any officer or employee of or involved with the GSD, otherwise than
as required by employment contracts in effect at the date of this Agreement;

 

(b) except as set forth on Schedule 2.7.4, except as required by this Agreement
or by applicable law, amend or adopt in any material respect, any agreement or
plan (including severance arrangements) for the benefit of employees of the GSD;

 

(c) except as set forth on Schedule 2.7.4, enter into an agreement, contract, or
commitment relating to the GSD and involving any material commitment by Condor
or any of its Subsidiaries or involving more than $25,000;

 

(d) incur trade payables or issue purchase orders with respect to the GSD such
that the aggregate cost or liability associated with such trade payables and
purchase orders, together with the aggregate cost or liability associated with
the trade payables and purchase orders with respect to the GSD outstanding on
the date hereof, exceeds $600,000;

 

(e) amend, terminate or change in any material respect any lease, contract,
undertaking or other commitment listed in any Schedule or knowingly do any act
or omit to do any act, or permit an act or omission to act, that will cause a
breach of any such lease, contract, undertaking or other commitment;

 

(f) transfer or grant any rights under, or enter into any settlement regarding
the breach or infringement of, any United States or foreign intellectual
property used in connection with the performance or reasonably necessary to
continue the performance of the Assigned Contracts or modify any existing rights
with respect thereto other than in the ordinary course of business and
consistent with past practice;

 

(g) cancel or compromise any debts, or waive, release, transfer or permit to
lapse any claims or rights of substantial value to the GSD, or sell, lease,
transfer, encumber or otherwise dispose of any of the properties or assets
(real, personal or mixed, tangible or intangible) of the GSD, except in the
ordinary course of business and consistent with past practice;

 

(h) enter any transaction which, at the time of such transaction, in CACI’s
reasonable judgment, is materially adverse to the business, operations,
financial

 

28



--------------------------------------------------------------------------------

condition, properties or prospects of the GSD, whether or not such transaction
is in the ordinary course of business;

 

(i) amend its charter documents or by-laws;

 

(j) except as set forth on Schedule 2.7.4, pay, discharge or satisfy any claim,
obligation or liability pertaining to the GSD in excess of $25,000 (in any one
case) or $50,000 (in the aggregate), other than the payment, discharge or
satisfaction in the ordinary course of business of obligations reflected on or
reserved against in the Interim Balance Sheet, or incurred since the date of
such balance sheet in the ordinary course of business consistent with past
practice or in connection with this transaction;

 

(k) acquire by merging or consolidating with, or by purchasing any equity
interest in or a material portion of the assets of, any business or any
corporation, partnership interest, association or other business organization or
division thereof, or otherwise acquire any assets which are material,
individually or in the aggregate, to the business of the GSD, except in the
ordinary course of business consistent with past practices;

 

(l) dispose of, permit to lapse, or otherwise fail to preserve the rights of
Condor with respect to the Intellectual Property or enter into any settlement
regarding the breach or infringement of, any Intellectual Property, or modify
any existing rights with respect thereto, other than in the ordinary course of
business consistent with past practice;

 

(m) sell or grant any right to all or any part of the Intellectual Property;

 

(n) enter into any contract or commitment or take any other action that affects
or could reasonably be expected to affect the GSD that is not in the ordinary
course of the business of the GSD or could reasonably be expected to have an
adverse impact on the transactions contemplated hereunder or that could
reasonably be expected to have a Condor Material Adverse Effect;

 

(o) amend in any material respect any agreement to which Condor is a party, the
amendment of which could reasonably be expected to have a Condor Material
Adverse Effect;

 

(p) waive, release, transfer or permit to lapse any claim or right (i) that
affects or could reasonably be expected to affect the GSD and that has a value,
or involves payment or receipt by it of more than $25,000 or (ii) the waiver,
release, transfer or lapse of which could reasonably be expected to have a
Condor Material Adverse Effect;

 

(q) make any change in any method of accounting or accounting practice other
than changes required to be made in order that Condor’s financial statements
comply with GAAP; or

 

29



--------------------------------------------------------------------------------

(r) agree in writing or otherwise to take any of the foregoing actions or any
action that would make any representation or warranty in this Agreement
materially untrue or incorrect; or

 

(s) enter into any agreement to lease any real property with respect to or for
the GSD, except that Condor may extend the term of its existing lease for the
Langhorne call center facility.

 

4.1.3. Condor will promptly advise CACI in writing of the commencement or
written threat of any claim, litigation or proceeding against Condor or any of
its Subsidiaries, whether covered by insurance or not, when such claim,
litigation, proceeding or written threat thereof relates in any way to the GSD,
this Agreement or the Related Agreements, or any of the transactions
contemplated hereby or thereby.

 

4.2. Access and Information; Confidentiality

 

4.2.1. Each of Condor and its Subsidiaries shall afford to CACI and to its
officers, employees, accountants, counsel and other authorized representatives
(including lenders) reasonable access, upon 24 hours’ advance telephone notice,
during regular business hours, throughout the period prior to the earlier of the
Closing or the termination of this Agreement, if any, to its plants, properties,
books and records, and those of its Subsidiaries, that relate, directly or
indirectly, to the GSD, and shall use reasonable efforts to cause its
representatives and independent public accountants to furnish to CACI such
additional financial and operating data and other information, and those of its
Subsidiaries, as to the business and properties of the GSD as CACI may from time
to time reasonably request. Each of Condor and its Subsidiaries shall permit
CACI to confirm with their respective suppliers the title to any Assets in such
suppliers’ possession, and shall permit CACI to confirm with obligors under the
Receivables the value and amount thereof.

 

4.2.2. Each party and its representatives will hold in strict confidence all
documents and information concerning the other party and its Subsidiaries
furnished in connection with the transactions contemplated by this Agreement and
the Related Agreements (except to the extent that such information can be shown
to have been (i) in the public domain through no action by the party in
violation of this Section 4.2, (ii) in the party’s possession at the time of
disclosure and not acquired by the party directly or indirectly from the other
party on a confidential basis or (iii) disclosed by the other party to others on
an unrestricted, non-confidential basis) and will not release or disclose any
such documents or information to any other person and shall not use nor permit
others to use such documents or information except in connection with this
Agreement or the Related Agreements, and the transactions contemplated hereby
and thereby. In the event of the termination of this Agreement, each party shall
return to the other party all documents, work papers and other material so
obtained by it, or on its behalf, and all copies, digests, abstracts or other
materials relating thereto, whether so obtained before or after the execution
hereof, and will comply with the terms of the confidentiality provisions set
forth herein. The foregoing confidentiality requirements shall, as of the
execution of this Agreement, supersede any and all confidentiality or
nondisclosure agreements then in effect between Parent or CACI and Condor.

 

30



--------------------------------------------------------------------------------

4.2.3. After the date hereof, neither Condor nor any of its Subsidiaries, nor
its or their representatives shall disclose any documents and information
concerning the GSD to any person other than Parent, CACI and their respective
representatives to a materially greater extent than its past practice, except to
the extent permitted by this Agreement or required by law. After the Closing,
Condor, its Subsidiaries and its and their representatives will hold in strict
confidence all documents (including the Asset Documents) and information
concerning the GSD (except to the extent that such information can be shown to
have been (i) in the public domain through no action by Condor or any of its
Subsidiaries in violation of this Section 4.2 or (ii) disclosed by Parent or
CACI to others on an unrestricted, non-confidential basis) and, except to the
extent required by law, will not, without the prior written consent of CACI,
release or disclose any such documents or information to any other person and
shall not use nor permit others to use such documents or information except for
record keeping and evidentiary purposes.

 

4.3. Further Assurances. Subject to terms and conditions herein provided and to
the fiduciary duty of each party’s board of directors and officers, each of the
parties agrees to use its reasonable best efforts to take, or cause to be taken,
all action and to do, or cause to be done, all things necessary, proper or
advisable under applicable laws and regulations to fulfill the conditions
specified in Article V, consummate and make effective this Agreement and the
Related Agreements and the other transactions contemplated hereby and thereby.
In case at any time any further action, including the obtaining of waivers and
consents under material contracts and leases, is necessary or desirable to carry
out the purposes of this Agreement, the proper officers and directors of each
party to this Agreement are hereby directed and authorized to use their
reasonable best efforts to effectuate all required action. After the Closing,
each party will provide to the other parties without charge reasonable
assistance and inquiry access to its officers and employees for information
appropriate to secure the respective benefits of this Agreement and the Related
Agreements, including information required to prepare tax returns and progress
reports and other documents related to assigned, subcontracted or novated
contracts. To the extent that Condor lacks the corporate power or contractual
authority to perform its covenants and obligations hereunder or under any of the
Related Agreements, Condor shall cause its Subsidiaries to perform such
covenants and obligations as if such Subsidiaries were parties to this Agreement
and the Related Agreements and bound by such covenants and obligations. If any
such covenant or obligation shall require the performance of any such
Subsidiary, Condor shall not, without the prior written consent of Parent,
authorize, permit or otherwise allow such Subsidiary to merge, consolidate, sell
a substantial part of its assets, dissolve, liquidate, wind up or take any other
action that would, in the reasonable judgment of Parent, impair its ability to
perform such covenant or obligation.

 

4.4. Releases of Information. No party shall announce or disclose to any person
(other than those employees, agents, advisors, representatives or lenders who
have a “need to know” in order to help effectuate the transaction) the terms or
provisions of this Agreement without the prior consent, in the case of an
announcement or disclosure by Parent or CACI, of Condor or, in the case of an
announcement or disclosure by Condor or any of its Subsidiaries, of Parent
(which consent shall not be unreasonably withheld) except as disclosure may be
required by law (including disclosure required to be made in the Proxy
Statement). CACI and Condor shall consult with each other before the issuance of
any press release or other public announcement referring to this Agreement or
the terms and conditions of the transactions contemplated hereby.

 

31



--------------------------------------------------------------------------------

4.5. Restricted Activities and Transactions

 

4.5.1. Acquisition Proposals. From and after the date of this Agreement until
the earlier of the Closing Date or the termination of this Agreement in
accordance with Article VI hereof, but in any event at least sixty-five (65)
days after the date of the Letter of Intent or such longer time as the parties
agree upon, neither Condor nor any of its Subsidiaries nor any of their
respective directors, officers, employees, or other representatives or agents,
shall, directly or indirectly, solicit, initiate, or participate in discussions
or negotiations with or otherwise cooperate in any way with, or provide any
information to, any corporation, partnership, person, or other entity or group
concerning any tender offer, exchange offer, merger, business combination, sale
of substantial assets, sale of shares of capital stock, or similar transaction
involving Condor (all such transactions being referred to herein as “Acquisition
Proposals”).

 

4.5.2. Compliance with Fiduciary Duty. Notwithstanding the foregoing, nothing in
this Section 4.5 shall prohibit the board of directors of Condor from furnishing
information to, or entering into discussions with, any person that makes a bona
fide proposal or offer with respect to Condor that constitutes an Acquisition
Proposal for Condor, if (a) the board of directors of Condor determines in good
faith, following consultation with outside counsel, that the board’s fiduciary
responsibilities under applicable law require that such information be provided
or negotiations be held with the person presenting the Acquisition Proposal in
order to avoid a breach of such fiduciary responsibilities, (b) prior to
furnishing such information to, or entering into discussions or negotiations
with such person, Condor keeps Parent informed on a timely basis of the status
of such negotiations and all material terms and conditions thereof and promptly
provides Parent with copies of any and all written inquiries or proposals
relating thereto, and (c) such Acquisition Proposal was not obtained in
violation of this Agreement.

 

4.5.3. Break-up Fee. Notwithstanding the foregoing, in the event that Condor at
any time after the date of the letter of intent among the parties hereto and
before the earlier of the Closing Date or the termination of this Agreement in
accordance with Article VI hereof, accepts an Acquisition Proposal from any
person or entity other than Parent or CACI, or Condor’s board of directors fails
to recommend or withdraws or modifies its approval of this transaction, Condor
shall pay to Parent upon the closing of the transaction contemplated by such
Acquisition Proposal, the lesser of (a) the actual costs incurred by Parent and
CACI to the date of receipt by Parent and CACI of written notice of such
failure, withdrawal or modification of approval or (b) the sum of $250,000.
Condor shall make such payment within ten (10) days of the closing of the
transaction contemplated by the Acquisition Proposal. The payment of such amount
by Condor shall be Parent’s and CACI’s sole and exclusive remedy for Condor’s
breach of this Section 4.5.

 

4.5.4. Disposition of Other Businesses. Nothing in this Section 4.5 shall be
deemed to preclude Condor or any of its affiliates, directors, officers,
employees or other representatives or agents from soliciting, initiating or
participating in discussions or negotiations with or entering into any agreement
with any person relating to (a) the sale of any of Condor’s businesses or assets
other than the GSD business, including the assets and agreements contemplated to
be transferred hereunder to CACI (including any such assets held by any of
Condor’s Subsidiaries), or (b) a transaction involving the sale of Condor as a
whole, provided that such stock sale (1) is conditioned upon (and will be
consummated subsequent to) the

 

32



--------------------------------------------------------------------------------

consummation of the transactions contemplated hereby and (2) does not materially
delay or otherwise materially interfere with the consummation of the
transactions contemplated hereby.

 

4.6. Expenses. Each party hereto shall be responsible for its own costs and
expenses in connection with this Agreement and the transaction governed hereby,
including fees and disbursements of consultants, investment bankers and other
financial advisors, counsel and accountants (collectively “Expenses”). Condor
expressly agrees that such Expenses shall not be liabilities of the GSD acquired
by CACI hereunder.

 

4.7. Employment of GSD Personnel. Subject to the closing of the transactions
contemplated by this Agreement, CACI shall offer employment to the employees of
Condor or its Subsidiaries named on the Employee List, including the employees
of Condor or its Subsidiaries listed on Schedule 4.7 (the “Key Employees”). Any
offer of employment to a Key Employee shall be for employment at will with
compensation and benefits (other than severance benefits, change-of-control
payments, stock options and other forms of equity and equity-based
compensation), in the aggregate, reasonably comparable to or better than the
compensation and benefits, in the aggregate, provided to such Key Employee by
Condor. Any offer of employment to a person other than a Key Employee shall be
for employment at will at an annual salary not less than the salary of such
employee set forth on the Employee List and with such other benefits as CACI
shall provide to employees of CACI in positions that CACI reasonably deems
comparable to the position that CACI expects such employee to have with CACI.
Condor and its Subsidiaries agree that CACI may make offers of employment to any
such employee of Condor or its Subsidiaries without breach of any right or
expectation of Condor. Condor and its Subsidiaries further agree that, for a
period of three (3) years after the Effective Time, neither Condor nor any of
its Subsidiaries will, without the prior written consent of CACI, employ or
offer employment in any capacity to any of the former employees of Condor or its
Subsidiaries who become employees of CACI as contemplated by this paragraph,
other than persons who leave CACI employment because their employment is
terminated by CACI, whether with or without cause. For purposes of this Section
4.7 only, references to “CACI” are deemed to be references to “CACI or another
Subsidiary of Parent.”

 

4.8. Benefit Plans

 

4.8.1. Full Credit for Service. All employees of Condor or its Subsidiaries who
become employees of CACI as of, or within thirty (30) days after the Closing
Date shall receive full credit for any service they performed for and on behalf
of Condor or its Subsidiaries, or any predecessor company of Condor or its
Subsidiaries, for purposes of eligibility to participate, accrual of benefits,
and vesting schedules under any of CACI’s employee benefit plans or programs.

 

4.8.2. Condor 401(k) Plans. Condor and its Subsidiaries shall retain full
responsibility for the continued administration or termination of their 401(k)
plans.

 

4.8.3. Other Benefits. CACI shall offer medical and dental insurance to the
former employees of Condor hired by CACI in accordance with its customary
employment practices.

 

33



--------------------------------------------------------------------------------

4.9. Transition Services. Pursuant to a separate written agreement between CACI
and Condor in form and substance reasonably acceptable to CACI and Condor and
based, in part, on the term sheet attached hereto as Exhibit F (the “Term Sheet
for Transition Services”), CACI and Condor will provide for transition services
for a reasonable period with respect to accounting, payroll, and systems
functions, call center support for the U.S. Department of Veterans’ Affairs, and
other support functions now provided to the GSD by other divisions of Condor’s
business in accordance with the terms of a written agreement attached hereto at
Closing as Exhibit R (the “Transition Services Agreement”).

 

4.10. Notification of Certain Matters. At all times until the Effective Time,
each party shall promptly notify the other in writing of the occurrence or
failure to occur of any event that (a) would be likely to cause any
representation or warranty made by such party in this Agreement to be untrue or
inaccurate at, or at any time prior to, the Effective Time, or (b) will or may
result in the failure to satisfy any of the conditions specified in Article V.

 

4.11. Indemnification. Subject to the terms and conditions of this Section 4.11:

 

4.11.1. Indemnification by Condor. Condor and its Subsidiaries (hereinafter
sometimes referred to as the “Seller Indemnifying Parties”) hereby agree to
indemnify Parent and CACI and their respective directors, officers, employees,
affiliates, representatives, successors and assigns (collectively the “CACI
Indemnified Parties”) from and against all losses in connection with or
otherwise relating to any of the following: (a) any misrepresentation or
inaccuracy in, or breach of any representation or warranty made by Condor or any
of its Subsidiaries in this Agreement (other than Section 2.11), any Exhibits or
Schedules hereto, any Related Agreement, or the certificates delivered pursuant
to this Agreement, (b) any breach of any covenant, agreement or obligation of
Condor or any of its Subsidiaries contained in this Agreement, any Exhibits or
Schedules hereto, or any Related Agreement, and (c) the performance by Condor or
any of its Subsidiaries of the Assigned Contracts before or after the Closing;
and

 

4.11.2. Indemnification by CACI. Parent and CACI (collectively the “CACI
Indemnifying Parties,” and together with the Seller Indemnifying Parties the
“Indemnifying Parties”) hereby agree to indemnify Condor, its Subsidiaries, and
its and their directors, officers, affiliates, representatives, successors and
assigns (collectively the “Seller Indemnified Parties,” and together with the
CACI Indemnified Parties the “Indemnified Parties”) from and against all losses
in connection with or otherwise relating to any of the following: (a) any
misrepresentation or inaccuracy in, or breach of, any representation or warranty
made by Parent or CACI in this Agreement, any Exhibits or Schedules hereto, any
Related Agreement, or the certificates delivered pursuant to this Agreement, (b)
any breach of any covenant, agreement or obligation of Parent or CACI contained
in this Agreement, any Exhibits or Schedules hereto, or any Related Agreement,
and (c) the performance by CACI of the Assigned Contracts after the Closing;
provided, however, that the indemnification pursuant to Section 4.11.2(c) shall
not extend to any losses arising from or otherwise relating to the performance
by Condor and its Subsidiaries of the Assigned Contracts.

 

4.11.3. Claims for Indemnification. Whenever any claim shall arise for
indemnification hereunder, the Indemnified Party seeking indemnification shall
promptly notify

 

34



--------------------------------------------------------------------------------

the Indemnifying Party in writing of the claim and the facts believed to
constitute the basis for such claim, all with reasonable specificity in light of
the facts then known; provided, however, that failure to so notify the
Indemnifying Party shall not discharge the Indemnifying Party from any of its
liabilities and obligations hereunder except and to the extent that the failure
prejudices the Indemnifying Party’s ability to raise a substantial defense to
the claim and except to the extent of any liabilities or obligations caused by
or arising out of such failure to notify. The Indemnified Party shall not settle
or compromise any claim by a third party for which it is entitled to
indemnification hereunder without the prior written consent of the Indemnifying
Party, which shall not be unreasonably withheld. The Indemnifying Party may
settle any matter (in whole or in part) without the Indemnified Party’s prior
consent, if such settlement includes a complete and unconditional release of the
Indemnified Party.

 

4.11.4. Defense by Indemnifying Party. In connection with any claims giving rise
to indemnity hereunder resulting from or arising out of any claim or legal
proceeding by a person who is a third party (“Third-Party Claims”), the
Indemnifying Party at its sole cost and expense may, upon written notice to the
Indemnified Party, assume the defense of any such claim or legal proceeding;
provided, however, that the Indemnified Party shall have the right to defend
against such claim or legal proceedings at its expense and in such manner as it
may deem appropriate, including settling such claim or legal proceedings on such
terms as the Indemnified Party may deem appropriate, provided, however, that no
such settlement shall be at the Indemnifying Party’s expense unless it is
approved in advance by the Indemnifying Party. If the Indemnifying Party does
not assume the defense of any such claim or legal proceeding resulting therefrom
within 30 days after the date of receipt of the notice referred to in Section
4.11.3 above, (a) the Indemnified Party may defend against such claim or legal
proceeding at the expense of the Indemnifying Party and in such manner as it may
reasonably deem appropriate, including settling such claim or legal proceeding
at the expense of the Indemnifying Party and on such terms as the Indemnified
Party may deem appropriate, and (b) the Indemnifying Party shall be entitled to
participate in (but not control) the defense of such action, with its counsel
and at its own expense. No settlement of any claim or legal proceeding by an
Indemnified Party shall be conclusive as to the amount of the loss incurred by
such Indemnified Party in connection with such claim or legal proceeding.

 

4.11.5. Limitation of Liability. Notwithstanding any other provision of this
Agreement, the Indemnifying Party shall have no liability to the Indemnified
Party under this Section 4.11 until the aggregate amount of all losses claimed
by the Indemnified Party exceeds $100,000; provided, that if the aggregate
losses exceeds that amount, the Indemnified Party’s obligation shall extend to
all losses. In no event shall Condor or any of its Subsidiaries be liable for
any amount in excess of $5,000,000, except to the extent of losses arising from
a fraudulent or knowing violation on the part of Condor or any of its
Subsidiaries. No action or claim for indemnification under this Section 4.11
arising out of or resulting from a breach of representations and warranties
contained herein shall be brought or made after the expiration of the second
anniversary of the Closing Date.

 

4.11.6. Treatment of Indemnification Payments. All indemnification payments
under this Section 4.11 shall be deemed adjustments to the Purchase Price.

 

35



--------------------------------------------------------------------------------

4.11.7. Receivables. In the event that all Receivables as of the Closing Date
are not collected in full within 180 days after the Closing Date, then, at the
request of CACI, Condor shall pay CACI an amount equal to the Receivables not so
collected, less the Allowance for Doubtful Accounts and subject to the
limitations of Section 4.11.5. After receipt of such payment, CACI shall
promptly remit to Condor any excess collections received by CACI with respect to
the Receivables giving rise to such payment. CACI shall use commercially
reasonable efforts, consistent with its usual practice, to collect such
Receivables in the ordinary course of business.

 

4.11.8. Insurance Policy. Condor shall use its commercially reasonable efforts
to support CACI’s procurement, at Condor’s cost, of an insurance policy (the
“Insurance Policy”) naming CACI as the insured and the policyholder and covering
losses arising from a breach of any representation or warranty made by Condor or
any of its Subsidiaries herein. The Insurance Policy shall have a term of two
years, shall have a policy limit of $5.0 million (provided that CACI, at its
sole cost and expense, may pay the additional premium for an increased policy
limit (if such increased limit is available)), shall have a deductible of no
more than $500,000, shall not have a premium payable by Condor that is more than
eight percent (8%) of the policy limit, shall expressly provide that the insurer
is not subrogated to the rights of CACI and shall otherwise be in a form
reasonably acceptable to CACI and Condor. In the event that the premium payable
exceeds an amount equal to eight percent (8%) of the policy limit, CACI, at its
sole discretion, may pay the excess portion of the premium payable in order to
facilitate procurement of the Insurance Policy. The certificate of insurance for
such policy will be substantially in the form attached hereto as Exhibit L. At
or prior to the Closing, Condor shall make its premium payment for such policy,
in full, in accordance with this Section 4.11.8.

 

4.12. Certain Tax Matters

 

4.12.1. Allocation of Purchase Price. Condor agrees that the Purchase Price and
the liabilities of Condor and its Subsidiaries (plus other relevant items) will
be allocated to the assets of Condor and its Subsidiaries for Tax purposes in a
manner consistent with the fair market value of such assets, shown on Schedule
1.6, as mutually agreed to by CACI and Condor prior to Closing. Each of the
parties hereto will file all Tax Returns (including amended returns and claims
for refund) and information reports in a manner consistent with such allocation
schedule, pursuant to the requirements of IRS Code, Section 1060.

 

4.12.2. Certain Taxes. All transfer, documentary, sales, use, stamp,
registration and other such Taxes and fees (including any penalties and
interest) incurred in connection with this Agreement, shall be paid by Condor
and its Subsidiaries when due, and Condor and its Subsidiaries will, at its or
their own expense, file all necessary Tax Returns and other documentation with
respect to all such transfer, documentary, sales, use, stamp, registration and
other Taxes and fees.

 

4.12.3. Payroll Tax Matters. Notwithstanding any other provision of this
Agreement, and in addition to the indemnification provided in Section 4.11,
Condor shall, at its own expense, assume and conduct the defense of any claim by
a Tax authority in respect of employment, payroll, or similar withholding Taxes
relating to (a) payments made by Condor prior to the Closing; (b) payroll
periods of Condor ending prior to the Closing; and (c) Tax

 

36



--------------------------------------------------------------------------------

Returns that Condor was required to file; provided, however, that the limitation
of liability set forth in the first sentence of Section 4.11.5 of this Agreement
shall not apply to losses incurred by the Indemnified Party in respect of such
withholding tax matters, except that such losses shall apply towards such
limitation.

 

4.13. Assignment and Assumption of Contracts

 

4.13.1. Assignment and Assumption of Executory Contracts. At the Closing, Condor
and its Subsidiaries will assign to CACI, and CACI will assume all
responsibilities of Condor and its Subsidiaries under, all executory contracts
listed in Schedule 1.1 to which Condor or any of its Subsidiaries is a party and
which may be assigned by Condor and its Subsidiaries to CACI.

 

4.13.2. Performance of Non-Assignable Contracts. With respect to each contract
listed in Schedule 1.1 which cannot be assigned at the Closing to CACI for any
reason, including any requirement for the consent of the other contracting party
or for novation in the case of a contract with the Government (herein referred
to as a “Non-Assignable Contract”), after the Closing CACI shall perform
Condor’s or its Subsidiaries’ responsibilities thereunder until assignment (or
novation in the case of contracts with the Government) of such contract has been
approved, the contract has been completed, or the contract has otherwise
terminated or the work under the contract has been transferred to another
contract, all as provided in the subcontracting agreement substantially in the
form of Exhibit E.

 

4.13.3. Payments Received from Non-Assignable Contracts. CACI shall be entitled
to any and all payments received by Condor or any of its Subsidiaries under any
Non-Assignable Contract, and such payments received by Condor or its
Subsidiaries shall be deemed to be held by Condor or its Subsidiaries as agents
solely for CACI and shall be held in trust for the sole benefit of CACI. Any
payments with respect to such Non-Assignable Contracts which Condor or its
Subsidiaries may receive in their names may be endorsed, deposited, drawn
against or otherwise used by CACI as its property and Condor and its
Subsidiaries hereby authorize CACI to sign Condor’s or its Subsidiaries’ names
or acts in Condor’s or its Subsidiaries’ stead with full power of attorney with
regard to such payments.

 

4.13.4. Assignment of Proceeds from all Contracts. At the Closing, Condor and
its Subsidiaries shall sell, assign, convey, grant, and transfer to CACI all of
Condor’s and its Subsidiaries’ right, title, and interest in and to all cash and
non-cash proceeds from GSD receivables or other payment due to Condor and its
Subsidiaries with respect to the contracts listed in Schedule 1.1, including the
Non-Assignable Contracts, and including claims against governmental entities.
All such proceeds shall automatically and immediately become the property of
CACI at the earliest moment allowed by law and shall be paid to CACI immediately
upon receipt by Condor or its Subsidiaries. Any and all proceeds and payments
received by Condor or its Subsidiaries shall be deemed to be held by Condor or
its Subsidiaries as agents solely for CACI and shall be held in trust for the
sole benefit of CACI. After the Closing, Condor and its Subsidiaries will
promptly direct the appropriate disbursement and payment offices to remit all
receivables, payments, proceeds, and moneys with respect to the contracts listed
in Schedule 1.1 to a location, including if requested by CACI to a bank account,
under the sole control of CACI.

 

37



--------------------------------------------------------------------------------

4.13.5. Execution of Documents to Implement Assignments. After the Closing,
Condor and its Subsidiaries will execute and deliver to CACI any and all
documents requested by CACI which are necessary to accomplish the assignment
from Condor and its Subsidiaries to CACI of the payments, proceeds and
receivables conveyed by the provisions of this Agreement to CACI, including
instruments of assignment and notices of assignment to financial institutions.

 

4.13.6. Novation of Government Contracts. Condor and its Subsidiaries shall use
their reasonable best efforts, in support of and in coordination with CACI, to
facilitate a novation of all Non-Assignable Contracts with the Government as
soon after the Closing as practicable, and shall cooperate with CACI to
consummate a novation or similar agreement and provide all documentation
required under Part 42 of the Federal Acquisition Regulations. Such support
shall include (a) documentation required under Federal Acquisition Regulation
42.1204(f), including (i) execution and certification of the novation agreement,
(ii) certified copies of each resolution of each of the transferring company’s
Board of Directors authorizing the transfer of assets, (iii) certified copies of
the minutes, or written consent in lieu of a meeting, of each of the
transferring company’s stockholder’s consent necessary to approve the transfer
of assets, (iv) the opinion of legal counsel from each of the transferring
companies’ legal counsel that the transfer was properly effected under
applicable law and the effective date of transfer, and (v) balance sheets of the
transferring companies as of the dates immediately before and after the transfer
of assets; and (b) assistance in determining, where not readily apparent from
the contract documents, for each of the Non-Assignable Contracts with the
Government, (i) the contract number and type, (ii) the name and address of the
contracting office or administrative contracting officer, (iii) total dollar
value, as amended, and (iv) approximate remaining unpaid balance, and (c)
assisting in obtaining the consent of sureties where bonds are required or
statements by each of the transferring companies that no bonds are required by
the contracts.

 

4.13.7. Assignment of all other Contracts. Condor and its Subsidiaries shall use
their reasonable best efforts to facilitate an approved assignment of all
Non-Assignable Contracts with parties other than the Government
contemporaneously with the Closing, or as soon thereafter as practicable, and
shall cooperate to consummate an assignment or similar agreement.

 

4.13.8. Subcontracting. Upon request by CACI at any time following Closing,
Condor and its Subsidiaries shall enter into subcontracts or similar
arrangements with CACI to reflect CACI’s obligation and entitlement to perform
Condor’s and its Subsidiaries’ responsibilities under Non-Assignable Contracts.

 

4.14. Proxy Statement. As promptly as practicable after the execution of this
Agreement, Condor shall prepare and file with the SEC the Proxy Statement. The
Proxy Statement shall include the recommendation of the board of directors of
Condor in favor of the acquisition that is the subject of this Agreement, which
shall not be withdrawn, modified or withheld except in compliance with the
fiduciary duties of Condor’s board under applicable law. Parent and CACI will
cooperate in Condor’s preparation of the Proxy Statement by providing such
information regarding Parent and CACI as may reasonably be necessary for such
Proxy Statement upon Condor’s request.

 

4.15. Meeting of Stockholders. Promptly after execution of this Agreement,
Condor shall take all action necessary in accordance with the General
Corporation Law of the State of

 

38



--------------------------------------------------------------------------------

Delaware and its certificate of incorporation and by-laws to convene the Condor
Meeting to be held as promptly as practicable for the purpose of voting upon
this Agreement and the acquisition contemplated hereunder.

 

Article V: Conditions to Closing

 

5.1. Conditions Precedent to the Obligations of Each Party. The obligations of
the parties hereto to effect this transaction shall be subject to the
fulfillment at or prior to the Closing of the following conditions, any of which
conditions may be waived in writing prior to Closing by the party for whose
benefit such condition is imposed:

 

5.1.1. No Injunction. No injunction or restraining or other order issued by a
court of competent jurisdiction that prohibits or materially restricts the
consummation of any material transaction contemplated by this Agreement or the
Related Agreements shall be in effect (each party agreeing to use its best
efforts to have any such injunction or other order lifted), and no governmental
action or proceeding shall have been commenced or threatened in writing seeking
any injunction or restraining or other order that seeks to prohibit, restrain,
invalidate or set aside consummation of the transactions contemplated by this
Agreement or the Related Agreements.

 

5.1.2. No Illegality. There shall not have been any action taken, and no
statute, rule or regulation shall have been enacted, by any state or federal
government agency since the date of this Agreement that would prohibit or
materially restrict the transactions contemplated by this Agreement or the
Related Agreements.

 

5.1.3. Government Consents. Except for consents, documentation and documents
necessary from the Government to effect the assignment of the Assigned
Contracts, all filings and registrations with and notifications to, and all
approvals and authorizations of governmental entities and authorities (domestic
or foreign) required for the consummation of the transactions contemplated by
this Agreement or the Related Agreements shall have been made or obtained and
all such approvals and authorizations obtained shall be effective and shall not
have been suspended, revoked or stayed by action of any governmental entity or
authority.

 

5.1.4. Stockholder Approval. This Agreement and the Related Agreements, and the
transactions contemplated hereby and thereby shall have been approved by the
requisite vote under applicable law of the stockholders of Condor.

 

5.2. Conditions to Obligation of Parent and CACI to Effect the Acquisition. The
obligation of Parent and CACI to consummate this transaction shall be subject to
the fulfillment at or prior to the Closing of the following additional
conditions, any of which conditions may be waived in writing by Parent or CACI
prior to Closing:

 

5.2.1. Agreements and Covenants. Condor and its Subsidiaries shall have
performed in all material respects all of its covenants set forth herein that
are required to be performed at or prior to the Effective Time; and Condor shall
have delivered to CACI a certificate to that effect substantially in the form
attached hereto as Exhibit G, dated the date of the Effective Time and signed by
the CEO of Condor.

 

39



--------------------------------------------------------------------------------

5.2.2. Representations and Warranties. The representations and warranties of
Condor and its Subsidiaries contained in this Agreement shall be true and
correct in all material respects as of the date hereof, and as of the Effective
Time as if made at the Effective Time, except for representations and warranties
made expressly as of the date of this Agreement or as of a specified date (which
representations and warranties shall be true and correct in all material
respects as of such date); and Condor shall have delivered to CACI a certificate
to that effect substantially in the form attached hereto as Exhibit H, dated the
date of the Effective Time and signed by the CEO of Condor.

 

5.2.3. Third-Party Consents. Condor shall have received and shall have delivered
to CACI, all in form and substance satisfactory to CACI’s judgment reasonably
exercised, all consents, approvals and waivers under any loan or other
agreements of Condor or any of its Subsidiaries (including the Assigned
Contracts) that are required in connection with the transactions contemplated
hereby, except for: (a) any consents, approvals or waivers or any filings,
registrations, authorizations or notifications not related to the Assigned
Contracts that, if not received or made, would not, in the aggregate, have a
Condor Material Adverse Effect; and (b) any consents, approvals or waivers or
any filings, registrations, authorizations or notifications required from the
Government to effect the assignment of the Assigned Contracts.

 

5.2.4. Legal Opinion. CACI shall have received an opinion or opinions of counsel
to Condor in form and substance satisfactory to counsel to Parent, addressed to
Parent, dated the date of the Effective Time, to the effect set forth in Exhibit
I hereto.

 

5.2.5. Closing Documents. Each of Condor, Louden, InVenture, MIS and FCC shall
have delivered to Parent the closing certificate described hereafter in this
paragraph, substantially in the form attached hereto as Exhibit J, and such
closing documents as Parent shall reasonably request (other than additional
opinions of counsel). The closing certificate of each such party, dated as of
the Closing Date, duly executed by the secretary of such party, shall certify as
to (i) the signing authority, incumbency and specimen signature of the
signatories of this Agreement and other documents signed on behalf of such party
in connection herewith, (ii) the resolutions adopted by the board of directors
of such party authorizing and approving the execution, delivery and performance
of this Agreement and the Related Agreements and the other documents executed in
connection herewith and therewith and the consummation of the transactions
contemplated hereby and thereby and state that such resolutions have not been
modified, amended, revoked or rescinded and remain in full force and effect,
(iii) the approval by such party’s stockholders of this Agreement and the
Related Agreements and the transactions contemplated hereby and thereby by the
requisite vote under applicable law, and (iv) the certificate of incorporation
and by-laws of such party, each as amended to date. Condor shall have delivered
to Parent certificates of due organization and good standing of Condor, Louden,
InVenture, MIS and FCC, dated within seven (7) business days prior to the
Closing Date, from their respective jurisdictions of organization and from each
other jurisdiction as CACI shall specify.

 

5.2.6. Condor Material Adverse Effect. Since the date of this Agreement there
shall not have occurred any Condor Material Adverse Effect, other than (a) any
state of facts, event, change or effect attributable to changes in general
economic or market conditions or generally affecting the industry in which GSD
operates, except to the extent such state of facts,

 

40



--------------------------------------------------------------------------------

event, change or effect disproportionately affects the GSD or (b) the
announcement, consummation or effect of the transactions contemplated hereby;
provided, however, that clauses (a) and (b) of this Section 5.2.6 shall not
apply to the termination or loss of any of the Assigned Contracts.

 

5.2.7. Books and Records. Condor shall have delivered to CACI copies of Condor’s
and any of its Subsidiaries’ books and records that are required or necessary
for CACI to operate the GSD business previously conducted by Condor and its
Subsidiaries.

 

5.2.8. Release of Liens. Condor shall have provided CACI with assurances
satisfactory to CACI in its sole discretion that all of the Assets are free and
clear of all Liens except for Permitted Encumbrances.

 

5.2.9. Customer Diligence Review. CACI shall have had an opportunity to contact
the GSD’s material customers and confirm in its good faith reasonable judgment
that Condor and its Subsidiaries have satisfactory relationships with such
customers.

 

5.2.10. Employees. CACI shall have received written acceptances in a form
acceptable to CACI of (i) each of the offers made to the Key Employees pursuant
to Section 4.7, and (ii) over 90% of the offers made to other employees of
Condor and its Subsidiaries pursuant to Section 4.7. This Section 5.2.10 shall
be deemed to be satisfied as to each employee who received an offer from CACI
that did not comply with Sections 4.7 and 4.8.1.

 

5.2.11. Non-Compete, Non-Solicitation and Non-Disturbance Agreement. CACI and
Condor shall have entered into a written non-compete, non-solicitation and
non-disturbance agreement in substantially the form set forth on Exhibit K (the
“Non-Compete Agreement”).

 

5.2.12. Related Agreements. The Related Agreements shall have been executed and
delivered.

 

5.2.13. Diligence Review. After the date hereof, CACI and its accountants and
attorneys shall have been given an opportunity to continue to conduct a
reasonable diligence investigation of all matters related to the GSD. CACI shall
be satisfied in all material respects in its good faith reasonable judgment with
the results of the investigation referred to in the preceding sentence except
with respect to matters as to which information was delivered to or reviewed by
CACI prior to the date hereof. With respect to matters as to which information
was delivered to or reviewed by CACI prior to the date hereof, CACI shall be
satisfied in all material respects in its good faith reasonable judgment that
such investigation shall not have disclosed information that is (a) different
from such previously delivered or reviewed information and (b) materially
adverse to the GSD.

 

5.2.14. Outstanding Proposals. Condor and its Subsidiaries shall not have
received notice of any information indicating that any of the Outstanding
Proposals set forth on Schedule 5.2.14 will not be accepted.

 

41



--------------------------------------------------------------------------------

5.2.15. Sublease. CACI and Condor shall have entered into a sublease with
respect to the Langhorne call center facility in substantially the form set
forth on Exhibit M, and such sublease shall extend for a term expiring no
earlier than January 14, 2003.

 

5.2.16. Insurance Policy. If the Insurance Policy shall be available to CACI as
described in Section 4.11.8, Condor shall have paid in full the premium for such
Insurance Policy in accordance with Section 4.11.8.

 

5.3. Conditions to Obligations of Condor to Effect the Acquisition. The
obligation of Condor to effect the Acquisition shall be subject to the
fulfillment at or prior to the Effective Time of the following additional
conditions, and Parent and CACI shall exert their best efforts to cause each
such condition to be so fulfilled, any of which conditions may be waived by
Condor prior to the Closing:

 

5.3.1. Agreements and Covenants. Each of Parent and CACI shall have performed in
all material respects all of its covenants set forth herein that are required to
be performed at or prior to the Effective Time; and each of Parent and CACI
shall have delivered to Condor a certificate to that effect substantially in the
form attached hereto as Exhibit N, dated the date of the Effective Time and
signed by its CFO.

 

5.3.2. Representations and Warranties. The representations and warranties of
Parent and CACI contained in this Agreement shall be true and correct in all
material respects as of the date hereof and as of the Effective Time as if made
at such date, except for representations and warranties made expressly as of the
date of this Agreement or as of a specified date (which representations and
warranties shall be true and correct in all material respects as of such date);
and each of Parent and CACI shall have delivered to Condor a certificate to that
effect substantially in the form attached hereto as Exhibit O, dated the date of
the Effective Time and signed by its CFO.

 

5.3.3. Legal Opinion. Condor shall have received an opinion of counsel to Parent
and CACI in form and substance reasonably satisfactory to counsel to Condor,
addressed to Condor, dated the date of the Effective Time, substantially in the
form attached hereto as Exhibit P.

 

5.3.4. Closing Documents. Parent and CACI shall have delivered to Condor closing
certificates of Parent and CACI substantially in the form attached hereto as
Exhibit Q, and such other closing documents as Condor shall reasonably request
(other than additional opinions of counsel). Each of the closing certificates of
Parent and CACI, dated as of the Closing Date, duly executed by the secretary or
an assistant secretary of Parent and CACI, respectively, shall certify as to (i)
the signing authority, incumbency and specimen signature of the signatories of
this Agreement and other documents signed on behalf of Parent and CACI in
connection herewith, (ii) the resolutions adopted by the board of directors of
the Parent and CACI authorizing and approving the execution, delivery and
performance of this Agreement and the Related Agreements and the other documents
executed in connection herewith and therewith and the consummation of the
transactions contemplated hereby and thereby and state that such resolutions
have not been modified, amended, revoked or rescinded and remain in full force
and

 

42



--------------------------------------------------------------------------------

effect, and (iii) the Certificate of Incorporation and By-Laws of the Parent and
Certificate of Incorporation and By-Laws of CACI.

 

5.3.5. CACI Material Adverse Effect. Since the date of this Agreement there
shall not have been any material adverse change of any nature in the financial
condition, business, operations, results of operations or properties of Parent
or CACI.

 

Article VI: Termination

 

6.1. Methods of Termination. This Agreement may be terminated by written notice
promptly given to the other parties hereto, at any time prior to the Closing:

 

6.1.1. by mutual written consent of Condor and CACI;

 

6.1.2. by Parent, CACI or Condor, if a court of competent jurisdiction or
governmental, regulatory or administrative agency or commission shall have
issued an order, decree or ruling or taken any other action, in each case
permanently restraining, enjoining or otherwise prohibiting the transactions
contemplated by this Agreement and such order, decree, ruling or other action
shall have become final and nonappealable; or

 

6.1.3. by Parent or CACI, if the Closing shall not have occurred on or before
September 15, 2002 (or, if the SEC shall not have elected to review and comment
upon the Proxy Statement, on or before August 31, 2002), unless the absence of
such occurrence shall be due to the failure of Parent or CACI (or their
Subsidiaries or affiliates) to perform in all material respects each of their
respective material obligations under this Agreement required to be performed by
it at or prior to the Closing; or

 

6.1.4. by Condor, if the Closing shall not have occurred on or before September
15, 2002 (or, if the SEC shall not have elected to review and comment upon the
Proxy Statement, on or before August 31, 2002), unless the absence of such
occurrence shall be due to the failure of Condor (or its Subsidiaries or
affiliates) to perform in all material respects each of their respective
material obligations under this Agreement required to be performed by it at or
prior to the Closing; or

 

6.1.5. by Parent or CACI, in the event of a material breach by Condor or any of
its Subsidiaries of any representation, warranty or agreement contained herein
which has not been cured or is not curable by the earlier of the Closing Date or
the thirtieth day after written notice of such breach was given to Condor;

 

6.1.6. by Condor, in the event of a material breach by CACI or Parent of any
representation, warranty or agreement contained herein which has not been cured
or is not curable by the earlier of the Closing Date or the thirtieth day after
written notice of such breach was given to CACI;

 

6.1.7. by Parent or CACI, if Condor, Louden, InVenture. MIS or FCC, or any of
their boards of directors, or the stockholders of any of them shall have (i)
withdrawn, modified or amended in any material respect the approval of this
Agreement or the transactions contemplated herein, or (ii) taken any public
position inconsistent with its approval or recommendation,

 

43



--------------------------------------------------------------------------------

including having failed (without the consent of Parent or CACI) after a
reasonable period of time to reject or disapprove any Acquisition Proposal (or
after a reasonable period of time to recommend to its shareholders such
rejection or disapproval), and in that event Condor upon the closing of the
transaction contemplated by such Acquisition Proposal shall pay to Parent the
amount pursuant to Section 4.5.3; or

 

6.1.8. by Condor, if Condor accepts an Acquisition Proposal for any reason,
including pursuant to a good-faith determination by its board of directors,
after consulting with counsel, that not accepting the Acquisition Proposal would
constitute a breach of the directors’ fiduciary duty; provided, however, that in
that event Condor upon the closing of the transaction contemplated by such
Acquisition Proposal shall pay to Parent the amount pursuant to Section 4.5.3.

 

6.2. Effect of Termination. In the event of termination under Section 6.1
hereof, this Agreement shall forthwith become void and there shall be no
liability on the part of any of the parties hereto or their respective officers
and directors to the other party, except as specifically set forth in any
applicable subsection of Section 6.1 hereof, for any breach by the
non-terminating party or parties. The confidentiality provisions set forth in
Section 4.2.2 shall survive the termination of this Agreement. Neither party’s
refusal to waive fulfillment of any condition precedent to its obligations under
this Agreement shall constitute a breach of its duty under this Agreement.

 

Article VII: Definitions and Miscellaneous

 

7.1. Certain Matters of Construction. A reference to an Article, Section,
Exhibit or Schedule shall mean an Article of, a Section in, or Exhibit or
Schedule to, this Agreement unless otherwise expressly stated. The titles and
headings herein are for reference purposes only and shall not in any manner
limit the construction of this Agreement, which shall be considered as a whole.
The words “include,” “includes” and “including” when used herein shall be deemed
in each case to be followed by the words “without limitation.” Disclosure made
in a numbered Schedule shall be deemed made in any other numbered Schedule to
the extent that it is apparent on the face of such disclosure that such
disclosure contains information that also modifies or is relevant to another
representation and warranty therein.

 

7.2. Definitions of Certain Terms

 

7.2.1. As used herein, the following terms shall have the following meanings:

 

“COBRA” means the provisions of Section 4980B of the Code and Part 6 of Title I
of ERISA.

 

“Code” means the Internal Revenue Code of 1986, as amended.

 

“Condor’s Knowledge” or any other similar knowledge qualification in this
Agreement means the actual knowledge of each director, division vice president
and each executive officer of Condor or a Condor Subsidiary (including J. L.
Huitt, Michael Louden, and Lauren Kovach).

 

44



--------------------------------------------------------------------------------

“Environmental Claim” means any written claim, demand, suit, action, proceeding,
investigation or notice to Condor or any of its Subsidiaries by any Person or
entity alleging any potential liability (including potential liability for
investigatory costs, cleanup costs, governmental response costs, natural
resource damages, or penalties) arising out of, based on, or resulting from the
presence, or Release into the environment, of any Materials of Environmental
Concern at any location, whether owned, leased, operated or used by Condor or
its Subsidiaries.

 

“Environmental Laws” means all Laws as currently in effect, which regulate the
threatened Releases of Materials of Environmental Concern, or otherwise relating
to the manufacture, generation, processing, distribution, use, storage,
disposal, transport or handling of Materials of Environmental Concern, including
the Comprehensive Environmental Response, Compensation and Liability Act and the
Resource Conservation and Recovery Act.

 

“Environmental Permit” means all certificates, consents, permits, licenses,
authorizations and approvals required under or relating to any Environmental
Law.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.

 

“ERISA Affiliate” means with respect to a party, any member (other than that
party) of a controlled group of corporations, group of trades or businesses
under common control or affiliated service group that includes that party (as
defined for purposes of Section 414(b), (c) and (m) of the Code).

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

“Government” means any federal, state, municipal, foreign, or other government
or governmental agency that is a contracting party to any of the Assigned
Contracts.

 

“Materials of Environmental Concern” means petroleum and its by-products, and
any and all other substances or constituents to the extent that they are
regulated by, or form the basis of liability under, any Environmental Law.

 

“Permitted Encumbrances” means (a) liens for current taxes and other statutory
liens and trusts not yet due and payable or that are being contested in good
faith, (b) liens that were incurred in the ordinary course of business, such as
carriers’, warehousemen’s, landlords’ and mechanics’ liens and other similar
liens arising in the ordinary course of business, (c) liens on personal property
leased under operating leases, (d) liens, pledges or deposits incurred or made
in connection with workmen’s compensation, unemployment insurance and other
social security benefits, or securing the performance of bids, tenders, leases,
contracts (other than for the repayment of borrowed money), statutory
obligations, progress payments, surety and appeal bonds and other obligations of
like nature, in each case incurred in the ordinary course of business, (e)
pledges of or liens on manufactured products as security for any drafts or bills
of exchange drawn in connection with the importation of such manufactured
products in the ordinary course of business, (f) liens under Article 2 of the
Uniform Commercial Code that are special property interests in goods identified
as goods to which a contract refers, (g) liens under Article 9 of the Uniform
Commercial Code that are purchase money security interests and (h) such
imperfections or minor defects of title, easements, rights-of-way and other
similar restrictions (if any) as are insubstantial in character, amount or
extent, do not materially detract

 

45



--------------------------------------------------------------------------------

from the value or interfere with the present or proposed use of the properties
or assets of the party subject thereto or affected thereby, and do not otherwise
adversely affect or impair the business or operations of such party.

 

“Person” means an individual, corporation, partnership, limited liability
company, association, trust or other entity or organization, including a
government or political subdivision or an agency or instrumentality thereof.

 

“Related Agreements” means those agreements specified in this Agreement to be
executed by the parties hereto at the Closing, including the assignment and
assumption agreement delivered pursuant to Section 1.8.2(a)(i), the subcontracts
delivered pursuant to Section 1.8.2(a)(v), the sublease delivered pursuant to
Section 5.2.15, the Escrow Agreement, the Transition Services Agreement and the
Non-Compete Agreement.

 

“Release” means any releasing, disposing, discharging, injecting, spilling,
leaking, pumping, dumping, emitting, escaping, emptying, migration,
transporting, placing and the like, including into or upon, any land, soil,
surface water, ground water or air, or otherwise entering into the environment.

 

“SEC” means the United States Securities and Exchange Commission.

 

“Subsidiary” means, with respect to any Person, any entity of which securities
or other ownership interests having ordinary voting power to elect a majority of
the board of directors or other persons performing similar functions are at any
time directly or indirectly owned by such Person.

 

“Tax” means any federal, state, local, or foreign income, gross receipts,
license, payroll, employment, excise, severance, stamp, occupation, premium,
windfall profits, environmental (including taxes under Code Section 59A),
customs duties, capital stock, franchise, profits, withholding, social security
(or similar), unemployment, disability, real property, personal property, sales,
use, transfer, registration, value added, alternative or add-on minimum,
estimated, or other tax of any kind whatsoever, including any interest, penalty,
or addition thereto, whether disputed or not.

 

“Tax Return” means any return, declaration, report, claim for refund, or
information return or statement relating to Taxes, including any schedule or
attachment thereto, and including any amendment thereof.

 

Any reference in this Agreement to a statute shall be to such statute, as
amended from time to time, and to the rules and regulations promulgated
thereunder.

 

7.2.2. Each of the following terms is defined in the Section set forth opposite
that term:

 

Term

--------------------------------------------------------------------------------

   Section


--------------------------------------------------------------------------------

Acquisition Proposals

   4.5.1

Agreement

   Preamble

 

46



--------------------------------------------------------------------------------

Allowance for Doubtful Accounts

   2.11

Assets

   1.1

Asset Documents

   1.1.15

Assigned Contracts

   1.1

Assumed Liabilities

   1.3

CACI

   Preamble

CACI Indemnified Parties

   4.11.1

CACI Indemnifying Parties

   4.11.2

Closing

   1.8.1

Closing Date

   1.8.1

Code

   1.8.2(a)(iii)

Condor

   Preamble

Condor Material Adverse Effect

   2.7

Condor Meeting

   2.29

Condor Plans

   2.18.1

Employee List

   2.19.2

Effective Time

   1.8.1

Escrow Agreement

   1.6.3

Escrow Amount

   1.6.3

Excluded Assets

   1.2

Expenses

   4.6

FCC

   Preamble

Filed SEC Documents

   2.5.1

Final Balance Sheet

   2.6.2

GAAP

   2.6.1

Government Furnished Property

   1.1.10

GSD

   Preamble

GSD Unaudited Financial Statements

   2.6.2

Indemnified Parties

   4.11.2

Indemnifying Parties

   4.11.2

Insurance Policy

   4.11.8

Intellectual Property

   1.1.3

Interim Balance Sheet

   2.6.2

Inventory

   1.1.13

InVenture

   Preamble

Key Employees

   4.7

Leases

   2.22.2

Leased Properties

   1.1.8

Leased Equipment

   1.1.9

Liens

   1.1

Louden

   Preamble

MIS

   Preamble

Non-Assignable Contract

   4.13.2

Non-Compete Agreement

   5.2.11

Obligations

   2.8

Orders

   1.1.12

 

47



--------------------------------------------------------------------------------

Outstanding Proposals

   1.1.1

Parent

   Preamble

Prepaid Expenses

   1.1.6

Proxy Statement

   2.29

Purchase Price

   1.6.1

Qualified Plans

   2.18.3

Receivables

   1.1.7

Seller Indemnified Party

   4.11.2

Seller Indemnifying Parties

   4.11.1

Tangible Assets

   1.1.2

Term Sheet for Transition Services

   4.9

Third-Party Claims

   4.11.4

Third-Party Licenses

   1.1.4

Transition Services Agreement

   4.9

 

7.3. Amendments and Supplements. At any time before the Effective Time, this
Agreement may be amended or supplemented by a written instrument signed by
Condor, Louden, InVenture, MIS and FCC, on the one hand, and Parent and CACI, on
the other, and approved by their respective boards of directors.

 

7.4. Extensions and Waivers. At any time prior to the Effective Time, the
parties hereto may (i) extend the time for the performance of any of the
obligations or other acts of the parties hereto, (ii) waive any inaccuracies in
the representations and warranties contained herein or in any document delivered
pursuant hereto, and (iii) waive compliance with any of the covenants or
conditions contained herein except the condition set forth in Section 5.1.1
hereof. Any agreement on the part of a party hereto to any such extension or
waiver shall be valid only if set forth in an instrument in writing signed on
behalf of such party.

 

7.5. Survival of Representations and Warranties. Notwithstanding any
investigation conducted before or after the Closing, and notwithstanding
Condor’s Knowledge or notice of any fact or circumstance which either Parent or
CACI on the one hand, or Condor, Louden, InVenture, MIS or FCC on the other, may
have as the result of such investigation or otherwise, Parent or CACI, on the
one hand, and Condor, Louden, InVenture, MIS and FCC on the other, shall each be
entitled to rely upon the representations, warranties and covenants of the other
in this Agreement. Each of the representations, warranties and covenants
contained in this Agreement, made in any document delivered hereunder or
otherwise made in connection with the Closing hereunder shall survive the
Closing for a period of two (2) years.

 

7.6. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the Commonwealth of Virginia, without regard to its
principles of conflicts of laws.

 

7.7. Notices. All notices and other communications hereunder shall be in writing
and shall be deemed given if delivered by hand sent via a reputable nationwide
courier service or mailed by registered or certified mail (return receipt
requested) to the parties at the following addresses (or at such other address
for a party as shall be specified by like notice) and shall be

 

48



--------------------------------------------------------------------------------

deemed given on the date on which so hand-delivered or on the third business day
following the date on which so mailed or sent:

 

if to Parent or CACI, to:

 

CACI International Inc

1100 North Glebe Road

Arlington, VA 22201

Fax: (703) 522-895

Attn: Dr. J. P. London, Chairman

 

with copies to:

 

Jeffrey P. Elefante

Executive Vice President, General Counsel and Secretary

CACI International Inc

1100 North Glebe Road

Arlington, VA 22201

Fax: (703) 522-6895

 

and

 

David W. Walker, Esq.

Foley Hoag LLP

155 Seaport Boulevard

Boston, MA 02210

Fax: (617) 832-7000

 

if to Condor, Louden, InVenture, MIS or FCC to:

 

Condor Technology Solutions, Inc.

2745 Hartland Road

Falls Church, VA 22043

Fax: (703) 698-1742

Attn: John McCabe, Vice President and General Counsel

 

with a copy to:

 

Eric R. Markus, Esq.

Wilmer, Cutler & Pickering

2445 M Street, NW

Washington, DC 20037-1420

Fax: (202) 663-6363

 

7.8. Entire Agreement, Assignability, etc. This Agreement (i) constitutes the
entire agreement, and supersedes all other prior agreements and understandings,
both written and oral, between the parties with respect to the subject matter
hereof, (ii) is not intended to confer upon

 

49



--------------------------------------------------------------------------------

any person other than the parties hereto any rights or remedies hereunder,
except as otherwise expressly provided herein, and (iii) shall not be assignable
by operation of law or otherwise.

 

7.9. Validity. The invalidity or unenforceability of any provisions of this
Agreement shall not affect the validity or enforceability of any other
provisions of this Agreement, each of which shall remain in full force and
effect.

 

7.10. Specific Performance. The parties hereto acknowledge that damages alone
may not adequately compensate a party for violation by another party of this
Agreement. Accordingly, in addition to all other remedies that may be available
hereunder or under applicable law, any party shall have the right to any
equitable relief that may be appropriate to remedy a breach or threatened breach
by any other party hereunder, including the right to enforce specifically the
terms of this Agreement by obtaining injunctive relief in respect of any
violation or non-performance hereof.

 

7.11. Counterparts. This Agreement may be executed in one or more counterparts,
all of which together shall constitute one and the same Agreement.

 

[Remainder of page intentionally left blank]

 

50



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have duly executed this Agreement as of the date
first above written.

 

       

CACI INTERNATIONAL INC

[SEAL]

         

By:

 

 

--------------------------------------------------------------------------------

               

Chief Financial Officer

           

CACI, INC.–FEDERAL

[SEAL]

         

By:

 

 

--------------------------------------------------------------------------------

               

Chief Financial Officer

           

CONDOR TECHNOLOGY SOLUTIONS, INC

[SEAL]

         

By:

 

 

--------------------------------------------------------------------------------

               

President

           

LOUDEN ASSOCIATES, INC.

[SEAL]

         

By:

 

 

--------------------------------------------------------------------------------

               

President

           

INVENTURE GROUP, INC.

[SEAL]

         

By:

 

 

--------------------------------------------------------------------------------

               

President

           

MIS TECHNOLOGIES, INC.

[SEAL]

         

By:

 

 

--------------------------------------------------------------------------------

               

President

           

FEDERAL COMPUTER CORPORATION

[SEAL]

         

By:

 

 

--------------------------------------------------------------------------------

               

President

 

51



--------------------------------------------------------------------------------

List of Exhibits

 

Exhibit


--------------------------------------------------------------------------------

  

Description

--------------------------------------------------------------------------------

A

   Form of Escrow Agreement

B

   Form of Bill of Sale

C

   Form of Assignment and Assumption Agreement

D

   Form of Intellectual Property Assignment

E

   Form of Subcontract

F

   Term Sheet for Transition Services Agreement

G

   Condor Covenant Certificates

H

   Condor Representation and Warranty Certificates

I

   Condor Opinion of Counsel

J

   Condor Closing Certificates

K

   Form of Non-Compete Agreement

L

   Form of Certificate of Insurance

M

   Form of Sublease

N

   CACI Covenant Certificates

O

   CACI Representation and Warranty Certificates

P

   CACI Opinion of Counsel

Q

   CACI Closing Certificates

R

   Form of Transition Services Agreement

 

52